



 
SALE AND SERVICING AGREEMENT
 
 
among
 
 
BMW VEHICLE OWNER TRUST 2011-A,
as Issuer,
 
 
BMW FS SECURITIES LLC,
as Depositor,
 
 
BMW FINANCIAL SERVICES NA, LLC,
as Seller, Sponsor, Servicer, Administrator and Custodian,
 
 
and
 
 
CITIBANK, N.A.,
as Indenture Trustee
 
 
Dated as of August 1, 2011
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
PAGE
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.01.
Definitions
1
SECTION 1.02.
Other Definitional Provisions
16
 
ARTICLE II.
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01.
Conveyance of Receivables
17
 
ARTICLE III.
THE RECEIVABLES
 
SECTION 3.01.
Representations and Warranties of the Seller
18
SECTION 3.02.
Representations and Warranties of the Depositor
19
SECTION 3.03.
Repurchase Upon Breach
20
SECTION 3.04.
Custody of Receivable Files
21
SECTION 3.05.
Duties of Servicer as Custodian
21
SECTION 3.06.
Instructions; Authority to Act
22
SECTION 3.07.
Custodian’s Indemnification
22
SECTION 3.08.
Effective Period and Termination
23
 
ARTICLE IV.
ADMINISTRATION AND SERVICING OF RECEIVABLES
 
SECTION 4.01.
Duties of Servicer
23
SECTION 4.02.
Collection of Receivable Payments; Modifications of Receivables
24
SECTION 4.03.
Realization upon Receivables
25
SECTION 4.04.
Physical Damage Insurance
25
SECTION 4.05.
Maintenance of Security Interests in Financed Vehicles
25
SECTION 4.06.
Covenants of Servicer
26
SECTION 4.07.
Purchase of Receivables Upon Breach
26
SECTION 4.08.
Servicing Fee
27
SECTION 4.09.
Servicer’s Certificate
27
SECTION 4.10.
Annual Statement as to Compliance; Notice of Servicer Termination Event
27


 
ii

--------------------------------------------------------------------------------

 



SECTION 4.11.
Assessment of Compliance and Annual Accountants’ Attestation
28
SECTION 4.12.
Access to Certain Documentation and Information Regarding Receivables
29
SECTION 4.13.
Term of Servicer
29
SECTION 4.14.
Access to Information Regarding Trust and Basic Documents
29
 
ARTICLE V.
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS
 
SECTION 5.01.
Establishment of Accounts
29
SECTION 5.02.
Collections
32
SECTION 5.03.
Application of Collections
33
SECTION 5.04.
Purchase Amounts; Dealer Recourse
33
SECTION 5.05.
Reserved
33
SECTION 5.06.
Distributions
33
SECTION 5.07.
Reserve Account
35
SECTION 5.08.
Statements to Securityholders
36
SECTION 5.09.
Net Deposits
38
SECTION 5.10.
Reserved
38
SECTION 5.11.
Advances by the Servicer
38
 
ARTICLE VI.
THE DEPOSITOR
 
SECTION 6.01.
Representations, Warranties and Covenants of Depositor
38
SECTION 6.02.
Company Existence
40
SECTION 6.03.
Liability of Depositor
40
SECTION 6.04.
Merger or Consolidation of, or Assumption of the Obligations of, Depositor
40
SECTION 6.05.
Limitation on Liability of Depositor and Others
41
SECTION 6.06.
Depositor May Own Securities
41
SECTION 6.07.
Depositor to Provide Copies of Relevant Securities Filings
41
SECTION 6.08.
Amendment of Depositor’s Organizational Documents
41
 
ARTICLE VII.
THE SERVICER
 
SECTION 7.01.
Representations, Warranties and Covenants of Servicer
41
SECTION 7.02.
Indemnities of Servicer
43


 
iii

--------------------------------------------------------------------------------

 



SECTION 7.03.
Merger or Consolidation of, or Assumption of the Obligations of, Servicer
44
SECTION 7.04.
Limitation on Liability of Servicer and Others
44
SECTION 7.05.
Appointment of Subservicer or Subcontractor
45
SECTION 7.06.
Servicer Not to Resign
46
SECTION 7.07.
Servicer May Own Securities
46
SECTION 7.08.
Information to be Provided by the Servicer
47
SECTION 7.09.
Remedies
47
 
ARTICLE VIII.
DEFAULT
 
SECTION 8.01.
Servicer Termination Events
48
SECTION 8.02.
Consequences of a Servicer Termination Event
48
SECTION 8.03.
Appointment of Successor Servicer
50
SECTION 8.04.
Notification to Securityholders
51
SECTION 8.05.
Waiver of Past Defaults
51
 
ARTICLE IX.
TERMINATION
 
SECTION 9.01.
Optional Purchase of All Receivables
51
 
ARTICLE X.
MISCELLANEOUS
 
SECTION 10.01.
Amendment
52
SECTION 10.02.
Protection of Title to Trust
53
SECTION 10.03.
Notices
55
SECTION 10.04.
Assignment by the Depositor or the Servicer
55
SECTION 10.05.
Limitations on Rights of Others
55
SECTION 10.06.
Severability
55
SECTION 10.07.
Counterparts
55
SECTION 10.08.
Headings
56
SECTION 10.09.
Governing Law
56
SECTION 10.10.
Assignment by Issuer
56
SECTION 10.11.
Nonpetition Covenants
56
SECTION 10.12.
Limitation of Liability of Owner Trustee and Indenture Trustee
56
SECTION 10.13.
Depositor Payment Obligation
57
SECTION 10.14.
Intent of the Parties; Reasonableness
57




 
iv

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS


SCHEDULE A
Schedule of Receivables
SCHEDULE B
Location of Receivable Files
EXHIBIT A
Representations and Warranties of the Seller
EXHIBIT B
Form of Payment Date Statement to Securityholders
EXHIBIT C
Form of Servicer’s Certificate
EXHIBIT D
Form of Dealer Agreement
EXHIBIT E
Form of Annual Certification
EXHIBIT F
Servicing Criteria to be Addressed in Assessment of Compliance


 
v

--------------------------------------------------------------------------------

 

THIS SALE AND SERVICING AGREEMENT (this “Agreement”), dated as of August 1, 2011
is among BMW VEHICLE OWNER TRUST 2011-A, a Delaware statutory trust (the
“Issuer”), BMW FS SECURITIES LLC, a Delaware limited liability company (the
“Depositor”), BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability
company (“BMW FS”), as seller (in such capacity, the “Seller”), as sponsor (in
such capacity, the “Sponsor”), as servicer (in such capacity, the “Servicer”),
as administrator (in such capacity, the “Administrator”) and as custodian (in
such capacity, the “Custodian”), and CITIBANK, N.A., a national banking
association, as indenture trustee (the “Indenture Trustee”).
 
WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with automobile retail installment sale contracts generated by BMW FS
in the ordinary course of its business and sold by BMW FS to the Depositor;
 
WHEREAS, the Depositor is willing to sell such receivables to the Issuer; and
 
WHEREAS, BMW FS is willing to service such receivables.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01.   Definitions.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 
“Adjusted Pool Balance” means as of the Closing Date, the aggregate Principal
Balance of the Receivables as of the Cutoff Date less the Yield Supplement
Overcollateralization Amount as of the Closing Date, and thereafter, on any
Payment Date, the Pool Balance with respect to such Payment Date less the Yield
Supplement Overcollateralization Amount with respect to such Payment Date.
 
“Administrative Purchase Payment” means with respect to a Receivable purchased
by or on behalf of the Servicer pursuant to Section 4.07, an amount equal to the
Receivable’s unpaid Principal Balance, plus interest thereon at a rate equal to
the sum of the stated Annual Percentage Rate of the Receivable and the Servicing
Fee Rate, on the last day of the Collection Period preceding such purchase.
 
“Advance” means, as to any Payment Date, the aggregate of all Scheduled Payments
of interest which were due during the related Collection Period that remained
unpaid at the end of such Collection Period and were not collected during such
Collection Period, exclusive of amounts of any such Scheduled Payment which the
Servicer has determined would be a Nonrecoverable Advance if an advance in
respect of such Scheduled Payment were made.
 

 
1

--------------------------------------------------------------------------------

 

“Advance Reimbursement Amount” means any amount received or deemed to be
received by the Servicer pursuant to Section 5.11 in reimbursement of an Advance
made out of its own funds.
 
“Agreement” means this Sale and Servicing Agreement, as the same may be amended
or supplemented from time to time.
 
“Amount Financed” means with respect to a Receivable, the amount advanced under
the Receivable toward the purchase price of the Financed Vehicle and any related
costs.
 
“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.
 
“Available Amounts” means, with respect to any Payment Date, the sum of
Available Principal and Available Interest.
 
“Available Amounts Shortfall” shall have the meaning set forth in
Section 5.06(b).
 
“Available Interest” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, allocable to interest received or
allocated by the Servicer on or in respect of the Receivables during the related
Collection Period: (a) that portion of all collections on Receivables (excluding
any collections constituting late fees, prepayment charges, deferment fees and
other administrative fees or similar charges) allocable to interest (including
the amount, if any, of Advances for that Collection Period, but excluding the
amount, if any, of reimbursements of Advances previously made with respect to a
Receivable to the Servicer from amounts received in respect of the Receivable),
(b) the Administrative Purchase Payments or Warranty Purchase Payments with
respect to each Receivable that became a Purchased Receivable purchased from the
Trust with respect to the related Collection Period to the extent attributable
to accrued interest on such Receivable (less the amount, if any of
reimbursements of Advances previously made with respect to a Receivable to the
Servicer from Administrative Purchase Payments or Warranty Purchase Payments
with respect to the Receivable), (c) Recoveries for such Collection Period to
the extent allocable to interest, (d) Liquidation Proceeds for such Collection
Period to the extent allocable to interest and (e) Net Investment Losses
deposited by the Servicer; provided, however, that in calculating the Available
Interest the following will be excluded: all payments and proceeds that are
allocable to interest (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Interest in a prior Collection Period.
 
“Available Principal” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, with respect to the related Collection
Period: (a) the portion of all collections on Receivables (excluding any
collections constituting late fees, prepayment charges, deferment fees and other
administrative fees or similar charges) allocable to principal, (b) the
Administrative Purchase Payments or
 

 
2

--------------------------------------------------------------------------------

 

Warranty Purchase Payments with respect to each Receivable that became a
Purchased Receivable purchased from the Trust with respect to the related
Collection Period to the extent attributable to principal, (c) Recoveries for
such Collection Period to the extent allocable to principal and (d) Liquidation
Proceeds for such Collection Period to the extent allocable to principal;
provided, however, that in calculating the Available Principal the following
will be excluded: all payments and proceeds that are allocable to principal
(including Liquidation Proceeds and Recoveries) of any Purchased Receivable, the
applicable Purchase Amount of which has been included in the Available Principal
in a prior Collection Period.
 
“Basic Documents” means the Trust Agreement, the Indenture, this Agreement, the
Receivables Purchase Agreement, the Administration Agreement, and the Note
Depository Agreement and other documents and certificates delivered in
connection therewith.
 
“BMW Capital” means BMW US Capital, LLC, a Delaware limited liability company.
 
“BMW FS” means BMW Financial Services NA, LLC, a Delaware limited liability
company.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which a
national banking association or a commercial banking institution in the State of
New Jersey, the State of Delaware or the State of New York is authorized or
obligated by law or executive order to remain closed.
 
“Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.
 
“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.
 
“Certificate Percentage Interest” has the meaning assigned to such term in the
Trust Agreement.
 
“Certificateholders” has the meaning assigned to such term in the Trust
Agreement.
 
“Class” means any one of the classes of Notes.
 
“Class A Rate” means the Class A-1 Rate, Class A-2 Rate, Class A-3 Rate or Class
A-4 Rate, as applicable.
 
“Class A-1 Final Scheduled Payment Date” means the September 25, 2012 Payment
Date.
 
“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
 

 
3

--------------------------------------------------------------------------------

 

“Class A-1 Notes” means the 0.30558% Asset Backed Notes, Class A-1,
substantially in the form of Exhibit A-1 to the Indenture.
 
“Class A-1 Rate” means 0.30558% per annum.
 
“Class A-2 Final Scheduled Payment Date” means the February 25, 2014 Payment
Date.
 
“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
 
“Class A-2 Notes” means the 0.63% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A-2 to the Indenture.
 
“Class A-2 Rate” means 0.63% per annum.
 
“Class A-3 Final Scheduled Payment Date” means the August 25, 2015 Payment Date.
 
“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
 
“Class A-3 Notes” means the 0.76% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A-3 to the Indenture.
 
“Class A-3 Rate” means 0.76% per annum.
 
“Class A-4 Final Scheduled Payment Date” means the February 26, 2018 Payment
Date.
 
“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.
 
“Class A-4 Notes” means the 1.03% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A-4 to the Indenture.
 
“Class A-4 Rate” means 1.03% per annum.
 
“Closing Date” means September 21, 2011.
 
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
 
“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a).
 
“Collection Period” means with respect to any Payment Date, the calendar month
preceding such Payment Date (or in the case of the first Payment Date, the
period from the Cutoff Date through the last day of the calendar month preceding
the month in
 

 
4

--------------------------------------------------------------------------------

 

which the first Payment Date occurs). Any amount stated as of the last day of a
Collection Period shall give effect to all applications of collections as
determined as of the close of business on such last day.
 
“Commission” means the Securities and Exchange Commission.
 
“Contract” means a motor vehicle retail installment sale contract.
 
“Conveyed Assets” shall have the meaning set forth in Section 2.01.
 
“Corporate Trust Office” shall have the meaning (i) with respect to the
Indenture Trustee, set forth in the Indenture; and (ii) with respect to the
Owner Trustee, set forth in the Trust Agreement.
 
“Custodian” means BMW FS, in its capacity as custodian of the Receivables.
 
“Cutoff Date” means the close of business on July 31, 2011.
 
“Dealer” means the dealer who sold a Financed Vehicle and who originated the
related Receivable and assigned it to BMW FS pursuant to a Dealer Agreement.
 
“Dealer Agreement” means an agreement between BMW FS and a Dealer pursuant to
which such Dealer sells Contracts to BMW FS substantially in the form of Exhibit
D.
 
“Delivery” when used with respect to Trust Account Property means:
 
(a)           with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Indenture Trustee by physical
delivery to the Indenture Trustee endorsed to, or registered in the name of, the
Indenture Trustee or endorsed in blank, and, with respect to a certificated
security (as defined in Section 8-102(a)(4) of the UCC) transfer thereof (i) by
delivery of such certificated security endorsed to, or registered in the name
of, the Indenture Trustee or (ii) by delivery thereof to a “clearing
corporation” (as defined in Section 8-102(a)(5) of the UCC) and the making by
such clearing corporation of appropriate entries on its books reducing the
appropriate securities account of the transferor and increasing the appropriate
securities account of the Indenture Trustee by the amount of such certificated
security and the identification by the clearing corporation of the certificated
securities for the sole and exclusive account of the Indenture Trustee (all of
the foregoing, “Physical Property”), and, in any event, any such Physical
Property in registered form shall be in the name of the Indenture Trustee or its
nominee; and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;
 

 
5

--------------------------------------------------------------------------------

 

(b)           with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Trust Account
Property to an appropriate book-entry account maintained with a Federal Reserve
Bank by a securities intermediary that is also a “depository” pursuant to
applicable federal regulations; the making by such securities intermediary of
entries in its books and records crediting such Trust Account Property to the
Indenture Trustee’s security account at the securities intermediary and
identifying such book-entry security held through the Federal Reserve System
pursuant to federal book-entry regulations as belonging to the Indenture
Trustee; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee, consistent with changes in applicable law or
regulations or the interpretation thereof;
 
(c)           with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (b) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee or its nominee or custodian who either (i)
becomes the registered owner on behalf of the Indenture Trustee or (ii) having
previously become the registered owner, acknowledges that it holds for the
Indenture Trustee; and
 
(d)           with respect to any item of Trust Account Property that is a
security entitlement, causing the securities intermediary to indicate on its
books and records that such security entitlement has been credited to a
securities account of the Indenture Trustee.
 
“Depositor” means BMW FS Securities LLC and its successors in interest.
 
“Determination Date” means, with respect to each Payment Date, the second
Business Day immediately preceding the related Payment Date.
 
“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State, having corporate trust powers and acting as
trustee for funds deposited in such account, so long as any of the securities of
such depository institution shall have a credit rating from each Rating Agency
in one of its generic rating categories that signifies investment grade.
 
“Eligible Institution” means:
 
(a) the corporate trust department of the Indenture Trustee or the Owner
Trustee; or
 
(b) a depository institution organized under the laws of the United States of
America or any State, that (i) has either (A) a long-term unsecured debt rating
 

 
6

--------------------------------------------------------------------------------

 

acceptable to each Rating Agency or (B) short-term unsecured debt obligations
rated in the highest short-term rating category by each Rating Agency and (ii)
the deposits of which are insured by the FDIC.
 
“Eligible Investments” means securities, negotiable instruments or security
entitlements that evidence:
 
(a)           direct obligations of, and obligations fully guaranteed as to the
full and timely payment by, the United States of America;
 
(b)           demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by federal or state banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof shall have a credit rating from each
Rating Agency in the highest investment category granted thereby;
 
(c)           commercial paper having, at the time of the investment or
contractual commitment to invest therein, a rating from each Rating Agency in
the highest investment category granted thereby;
 
(d)           investments in money market funds having a rating from each Rating
Agency in the highest investment category granted thereby (including funds for
which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor);
 
(e)           bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
 
(f)           repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) above; and
 
(g)           any other investment with respect to which the Rating Agency
Condition is satisfied.
 
Eligible Investments may include, without limitation, those investments for
which the Indenture Trustee or an affiliate of the Indenture Trustee provides
services and receives compensation.
 
“Eligible Servicer” means BMW FS or any other Person that at the time of its
appointment as Servicer (i) is servicing a portfolio of motor vehicle retail
installment sale contracts, (ii) is legally qualified and has the capacity to
service the Receivables,
 

 
7

--------------------------------------------------------------------------------

 

(iii) has demonstrated the ability professionally and competently to service a
portfolio of motor vehicle retail installment sale contracts similar to the
Receivables with reasonable skill and care and (iv) has a minimum net worth of
$50,000,000.
 
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation, and its successors.
 
“Financed Vehicle” means a new or used automobile, motorcycle or light truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Contract.
 
“Fitch” means Fitch, Inc., and its successors.
 
“Force Majeure” means any delay or failure in performance caused by acts beyond
the Servicer’s reasonable control, including acts of God, war, vandalism,
sabotage, accidents, fires, floods, strikes, labor disputes, mechanical
breakdown, shortages or delays in obtaining suitable parts or equipment,
material, labor, or transportation, acts of subcontractors, interruption of
utility services, acts of any unit of government or governmental agency, or any
similar or dissimilar cause.
 
“Indenture” means the Indenture, dated as of August 1, 2011, between the Issuer
and the Indenture Trustee.
 
“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.
 
“Initial Pool Balance” means an amount equal to the aggregate Principal Balance
of the Receivables as of the Cutoff Date.
 
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its
 

 
8

--------------------------------------------------------------------------------

 

debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.
 
“Interest Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
 
“Interest Period” means (a) with respect to the Class A-1 Notes, the period from
and including the most recent Payment Date (or, in the case of the first Payment
Date, the Closing Date) to but excluding the next succeeding Payment Date and
(b) with respect to the Class A-2, Class A-3 and Class A-4 Notes, the period
from and including the 25th day of the calendar month preceding a Payment Date
(or, in the case of the first Payment Date, from and including the Closing Date)
to but excluding the 25th day of the calendar month in which the Payment Date
occurs.
 
“Investment Earnings” means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Collection Account, the Note Distribution Account and the Reserve Account to be
applied on such Payment Date pursuant to Section 5.01(d).
 
“Issuer” means BMW Vehicle Owner Trust 2011-A.
 
“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.
 
“Liquidated Receivable” means a Receivable with respect to which the earliest of
the following shall have occurred: (i) the related Financed Vehicle has been
repossessed and liquidated, (ii) the related Financed Vehicle has been
repossessed in excess of 90 days and has not yet been liquidated, (iii) the
Servicer has determined in accordance with its credit policies that all amounts
that it expects to receive with respect to the Receivable have been received or
(iv) the end of the Collection Period in which the Receivable becomes 150 days
or more past due.
 
“Liquidation Proceeds” means, with respect to any Receivable that becomes a
Liquidated Receivable, the moneys collected in respect thereof, from whatever
source, during the Collection Period in which such Receivable became a
Liquidated Receivable, including liquidation of the related Financed Vehicle,
net of the sum of any out-of-pocket expenses of the Servicer reasonably
allocated to such liquidation and any amounts required by law to be remitted to
the Obligor on such Liquidated Receivable.
 
“Minimum Required Rating” means, with respect to BMW Capital, a short-term
unsecured debt rating of the commercial paper of BMW Capital (which commercial
paper is guaranteed by Bayerische Motoren Werke Aktiengesellschaft) equal to or
greater than “Prime-1” by Moody’s or “A-1” by Standard & Poor’s, or such other
rating otherwise acceptable to each Rating Agency, as evidenced by the
satisfaction of the Rating Agency Condition.
 

 
9

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Net Investment Losses” means, with respect to a Trust Account and any
Collection Period, the amount, if any, by which the aggregate of all losses and
expenses incurred during such period in connection with the investment of funds
in Eligible Investments in accordance with Section 5.01(d) exceeds the aggregate
of all interest and other income realized during such period on such funds.
 
“Nonrecoverable Advance” means any Advance made or proposed to be made pursuant
to Section 5.11, which the Servicer believes, in its good faith judgment, is
not, or if made would not be, ultimately recoverable from Liquidation Proceeds
or otherwise or any Advance so deemed in accordance with Section 5.11. In
determining whether an Advance is or will be nonrecoverable, the Servicer need
not take into account that it might receive any amounts in a deficiency
judgment.
 
“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01(b).
 
“Note Pool Factor” means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a two-digit decimal figure
equal to the Outstanding Amount of such Class of Notes (after giving effect to
any reductions thereof to be made on the immediately following Payment Date)
divided by the original Outstanding Amount of such Class of Notes.  Each Note
Pool Factor will be 1.00 as of the Closing Date; thereafter, the Note Pool
Factor will decline to reflect reductions in the Outstanding Amount of such
Class of Notes.
 
“Noteholders” shall mean the Class A-1 Noteholders, the Class A-2 Noteholders,
the Class A-3 Noteholders and the Class A-4 Noteholders.
 
“Obligor” on a Receivable means the purchaser or co-purchasers of the related
Financed Vehicle, and any other Person obligated to make payments thereunder.
 
“Officer’s Certificate” means a certificate signed by (a) any vice president or
the controller and (b) the president, any vice president, the treasurer, any
assistant treasurer, the controller, the secretary or any assistant secretary of
the Depositor or the Servicer, as appropriate.
 
“Opinion of Counsel” means one or more written opinions of counsel, who may be
an employee of or counsel to the Depositor or the Servicer, which counsel shall
be satisfactory to the Indenture Trustee, the Owner Trustee or the Rating
Agencies, as applicable, and which shall be addressed to the Owner Trustee and
the Indenture Trustee and which shall be at the expense of the person required
to provide such an Opinion of Counsel.
 
“Outstanding” has the meaning assigned to such term in the Indenture.
 

 
10

--------------------------------------------------------------------------------

 

“Outstanding Amount” means, as of any date of determination, the aggregate
principal amount of one Class or of all Classes of Notes, as applicable,
Outstanding as of such date of determination.
 
“Outstanding Amount Advanced” means, as to any Payment Date, the aggregate of
all Advances remitted by the Servicer out of its own funds pursuant to Section
5.11, less the aggregate of all related Advance Reimbursement Amounts actually
received prior to such Payment Date.
 
“Owner Trustee” means Wilmington Trust, National Association, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.
 
“Payment Date” means, with respect to each Collection Period, the 25th day of
the following month or, if such day is not a Business Day, the immediately
following Business Day, commencing on October 25, 2011.
 
“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.
 
“Pool Balance” means, with respect to any Payment Date, an amount equal to the
aggregate Principal Balance of the Receivables (exclusive of all Liquidated
Receivables) at the end of the related Collection Period, after giving effect to
all payments of principal received from Obligors and all Purchase Amounts
allocable to principal to be remitted by the Servicer or the Seller, as
applicable, for the related Collection Period.
 
“Principal Balance” means, with respect to any Receivable and as of any date,
the Amount Financed minus an amount equal to, as of the close of business on the
last day of the related Collection Period, (i) that portion of all amounts
received on or prior to such day with respect to such Receivable and allocable
to principal using the Simple Interest Method; (ii) any Purchase Amounts with
respect to such Receivable allocable to principal (to the extent not included in
clause (i) above); and (iii) any prepayments or other payments applied to reduce
the unpaid principal balance of such Receivable (to the extent not included in
clause (i) above).
 
“Principal Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
 
“Priority Principal Distribution Amount” means, with respect to any Payment
Date, an amount not less than zero, equal to (i) the aggregate Outstanding
Amount of all the Notes as of the preceding Payment Date (after giving effect to
any principal payments made on the Notes on that preceding Payment Date) or the
Closing Date (in the case of the first Payment Date), as the case may be, minus
(ii) the Adjusted Pool Balance; provided however, that the Priority Principal
Distribution Amount shall not exceed the sum of the aggregate Outstanding Amount
of all of the Notes on that Payment Date; and provided further, that the
Priority Principal Distribution Amount on and after the Final Scheduled Payment
Date of a Class of Notes shall not be less than the amount
 

 
11

--------------------------------------------------------------------------------

 

that is necessary to reduce the Outstanding Amount of that Class of Notes and
all earlier maturing Classes of Notes to zero.
 
“Purchase Amount” means, with respect to any Receivable that became a Purchased
Receivable, in the case of a Receivable purchased by or on behalf of the
Servicer pursuant to Section 4.07, an Administrative Purchase Payment or in the
case of a Receivable repurchased by or on behalf of the Seller pursuant to
Section 3.03 hereof and the Receivables Purchase Agreement, a Warranty Purchase
Payment, as applicable.
 
“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by or on behalf of the Servicer pursuant
to Section 4.07 or by or on behalf of the Seller pursuant to Section 3.03 hereof
and the Receivables Purchase Agreement.
 
“Rating Agency” means Moody’s and Fitch, as the context may require. If none of
Moody’s, Fitch or a successor thereto remains in existence, “Rating Agency”
shall mean any nationally recognized statistical rating organization or other
comparable Person designated by the Depositor.
 
“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten Business Days (or such shorter period as is
practicable to each Rating Agency) prior notice thereof and within ten Business
Days of each Rating Agency’s receipt of such notice (or such shorter period as
is practicable to each Rating Agency) such Rating Agency shall not have notified
the Issuer and the Indenture Trustee in writing that such action will result in
a Rating Event.  Further, each Rating Agency retains the right to downgrade,
qualify or withdraw its rating assigned to all or any of the Notes at any time
in its sole judgment even if the Rating Agency Condition with respect to an
event or action had been previously satisfied pursuant to the preceding
sentence.
 
“Rating Event” means the qualification, reduction or withdrawal by one of the
Rating Agencies of its then-current rating of any Class of Notes.
 
“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance thereof over the
portion of related Liquidation Proceeds and Recoveries allocable to principal.
 
“Receivable Files” means the following documents with respect to each Financed
Vehicle:
 
(i)           in the case of each Receivable constituting “tangible chattel
paper”, the fully executed original of each Receivable (together with any
agreements modifying each such Receivable including any deferment agreement) or,
in the case of each Receivable constituting “electronic chattel paper”, the
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of such
Receivable;
 

 
12

--------------------------------------------------------------------------------

 

(ii)           the original credit application, or an electronic copy thereof;
 
(iii)           the original certificate of title or such other documents
(electronic or otherwise, as used in the applicable jurisdiction) that the
Servicer or the Seller shall keep on file in accordance with its customary
procedures evidencing the security interest of the Seller in the related
Financed Vehicle; and
 
(iv)           any and all other documents that the Servicer shall have kept on
file in accordance with its customary procedures relating to a Receivable, an
Obligor or a Financed Vehicle.
 
“Receivables” means any Contract listed on Schedule A (which Schedule may be in
the form of microfiche).
 
“Receivables Purchase Agreement” means the Receivables Purchase Agreement dated
as of August 1, 2011, between BMW FS, as seller, and the Depositor.
 
“Record Date” means, as to any Payment Date or the Redemption Date, (i) if the
Notes are issued in book-entry form, the close of business on the Business Day
immediately preceding such Payment Date or the Redemption Date and (ii) if the
Notes are issued in definitive form, the last Business Day of the month
preceding such Payment Date or the Redemption Date.
 
“Recoveries” means, with respect to any Receivable that becomes a Liquidated
Receivable, monies collected in respect thereof, from whatever source, during
any Collection Period following the Collection Period in which such Receivable
became a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer for the account of the Obligor and any amounts required by law to be
remitted to the Obligor.
 
“Redemption Price” shall have the meaning set forth in the Indenture.
 
“Regular Principal Distribution Amount” means, with respect to any Payment Date,
an amount not less than zero equal to the excess, if any, of (a) (i) the
aggregate Outstanding Amount of all the Notes as of the preceding Payment Date
(after giving effect to any principal payments made on the Notes on such
preceding Payment Date) or the Closing Date (in the case of the first Payment
Date), as the case may be, minus (ii) the Adjusted Pool Balance less the Target
Overcollateralization Amount with respect to such Payment Date; over (b) the
Priority Principal Distribution Amount deposited in the Note Distribution
Account with respect to such Payment Date; provided, however, that the Regular
Principal Distribution Amount shall not exceed the sum of the aggregate
Outstanding Amount of all of the Notes on that Payment Date (after giving effect
to any principal payments made on the Notes on the current Payment Date in
respect of the Priority Principal Distribution Amount, if any); provided
further, that the Regular Principal Distribution Amount on and after the Final
Scheduled Payment Date of a Class of Notes shall not be less than the amount
that is necessary to reduce the
 

 
13

--------------------------------------------------------------------------------

 

Outstanding Amount of that Class of Notes and all earlier maturing Classes of
Notes to zero.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Required Rate” means 5.00%.
 
“Reserve Account” means the account designated as such, established by the
Issuer and maintained by the Indenture Trustee pursuant to Section 5.01(c).
 
“Reserve Account Initial Deposit” means $3,213,367.62.
 
“Reserve Account Required Amount” means (a) on the Closing Date, the Reserve
Account Initial Deposit and (b) with respect to any Payment Date, an amount
equal to the lesser of $3,213,367.62 and the aggregate Outstanding Amount of the
Notes.
 
“Reserve Account Withdrawal Amount” means, with respect to each Payment Date,
the lesser of (x) the excess of (I) the amounts due under Section 5.06(b)(i)
through (iii) over (II) Available Amounts for such Payment Date and (y) the
amount on deposit in the Reserve Account on such Payment Date.
 
“Responsible Officer” means the president, any vice president, the treasurer,
any assistant treasurer, the controller, the secretary or any assistant
secretary of the Servicer.
 
“Sarbanes Certification” has the meaning set forth in Section 4.11(a)(iv).
 
“Scheduled Payment” means, with respect to each Receivable, the scheduled
monthly payment amount set forth in the related Contract and required to be paid
by the Obligor during each Collection Period.
 
“Securities” means the Notes and the Certificates.
 
“Securityholders” means the Noteholders or the Certificateholders, as the
context may require.
 
“Seller” means BMW FS and its successor in interest, as the seller of the
Receivables to the Depositor pursuant to the Receivables Purchase Agreement.
 
“Servicer” means BMW FS, as the servicer of the Receivables, and each successor
to BMW FS (in the same capacity) pursuant to Section 7.03 or 8.03.
 
“Servicer Termination Event” shall have the meaning set forth in Section 8.01.
 

 
14

--------------------------------------------------------------------------------

 

“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Exhibit C.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
“Servicing Fee” means, for each Collection Period, an amount equal to 1.00% per
annum of the Pool Balance as of the first day of the Collection Period; provided
that in the case of the first Payment Date, the Servicing Fee will be an amount
equal to the sum of (a) 1.00% per annum of the Pool Balance as of the Cutoff
Date and (b) 1.00% per annum of the Pool Balance as of September 1, 2011.
 
“Servicing Fee Rate” means 1.00% per annum.
 
“Simple Interest Method” means the method of allocating the monthly payments
received with respect to a Receivable to interest in an amount equal to the
product of (i) the applicable stated annual percentage rate, (ii) the period of
time (expressed as a fraction of a year, based on the actual number of days in
the calendar month and 365 days in the calendar year) elapsed since the
preceding payment was made under such Receivable and (iii) the outstanding
principal amount of such Receivable, and allocating the remainder of each such
monthly payment to principal.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and its successors.
 
“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer.
 
“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.
 
“Supplemental Servicing Fee” shall have the meaning set forth in Section 4.08.
 
“Target Overcollateralization Amount” means, with respect to any Payment Date,
the product of (i) 3.50% and (ii) the initial Adjusted Pool Balance.
 
“Trust” means the Issuer.
 
“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
 

 
15

--------------------------------------------------------------------------------

 

accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.
 
“Trust Accounts” means the Collection Account, the Note Distribution Account and
the Reserve Account.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
September 21, 2011, between the Depositor and the Owner Trustee.
 
“Trust Fees and Expenses” means all accrued and unpaid Owner Trustee and
Indenture Trustee’s fees and any amounts due to the Owner Trustee and the
Indenture Trustee for reimbursement of expenses or in respect of indemnification
and other administrative fees of the Trust.
 
“Trust Officer” means, with respect to the Indenture Trustee or Owner Trustee,
as applicable, any officer within the Corporate Trust Office or successor group
of the Indenture Trustee or the Owner Trustee, respectively, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee or the Owner Trustee, respectively,
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents.
 
“UCC” means the Uniform Commercial Code, as in effect in the relevant
jurisdiction.
 
“Warranty Purchase Payment” means with respect to any Receivable repurchased by
or on behalf of the Seller pursuant to Section 3.03 or the Receivables Purchase
Agreement, an amount equal to the Receivable’s unpaid Principal Balance, plus
interest thereon at a rate equal to the stated Annual Percentage Rate for the
Receivable to the last day of the Collection Period relating to the preceding
such repurchase.
 
“Yield Supplement Overcollateralization Amount” means, with respect to each
Payment Date, the aggregate amount by which (i) the Principal Balance, as of the
last day of the related Collection Period (or, in the case of  the first Payment
Date, the Cutoff Date) of each Receivable (other than a Liquidated Receivable)
with an APR of less than the Required Rate exceeds (ii) the present value
(calculated using a discount rate equal to the Required Rate) of each Scheduled
Payment due on the related Receivable, assuming that (x) all such Scheduled
Payments are made on the last day of each month and (y) each month has 30 days.
 
SECTION 1.02.   Other Definitional Provisions.
 
(a)           Capitalized terms used herein that are not otherwise defined shall
have the meanings ascribed thereto in the Indenture or, if not defined therein,
in the Trust Agreement.
 

 
16

--------------------------------------------------------------------------------

 

(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 
(c)           As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.
 
(d)           The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation”.
 
(e)           The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
 
(f)           Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
 
ARTICLE II.
 
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01.   Conveyance of Receivables.
 
In consideration of the Issuer’s delivery to or upon the order of the Depositor
of the Notes and the Certificates, the Depositor does hereby sell, transfer,
assign, set over and otherwise convey to the Issuer, without recourse (subject
to the obligations of the Depositor set forth herein), all right, title and
interest of the Depositor in and to the following assets and property, whether
now owned or existing or hereafter acquired or arising:
 
(i)           the Receivables and all moneys received thereon after the close of
business on the Cutoff Date;
 

 
17

--------------------------------------------------------------------------------

 

(ii)           the security interests in the Financed Vehicles and any
accessions thereto granted by Obligors pursuant to the Receivables and any other
interest of the Depositor in such Financed Vehicles;
 
(iii)           any Liquidation Proceeds and Recoveries and any other proceeds
with respect to the Receivables from claims on any theft, physical damage,
credit life or disability insurance policies covering the Financed Vehicles or
the related Obligors, including any vendor’s single interest or other collateral
protection insurance policy;
 
(iv)           any property that shall have secured a Receivable and shall have
been acquired by or on behalf of the Depositor, the Seller, the Servicer or the
Trust;
 
(v)           all documents and other items contained in the Receivable Files;
 
(vi)           all of the Depositor’s rights (but not its obligations) under the
Receivables Purchase Agreement;
 
(vii)           the Trust Accounts and all funds on deposit from time to time in
the Trust Accounts and the Certificate Distribution Account and in all
investments therein and proceeds thereof (including all Investment Earnings
thereon);
 
(viii)           all proceeds from any Receivable repurchased by a Dealer
pursuant to a Dealer Agreement; and
 
(ix)           the proceeds of any and all of the foregoing (collectively, with
the assets listed in clauses (i) through (viii) above, the “Conveyed Assets”).
 
It is the intention of the Depositor that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
other related property from the Depositor to the Trust and the beneficial
interest in and title to the Receivables and the related property shall not be
part of the Depositor’s estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any bankruptcy law. In the event
that, notwithstanding the intent of the Depositor, the transfer and assignment
contemplated hereby is held not to be a sale, this Agreement shall constitute a
security agreement under applicable law, and the Depositor hereby grants to the
Issuer a first priority perfected security interest in all of the Depositor’s
right, title and interest in and to the Conveyed Assets, whether now owned or
existing or hereafter acquired or arising, and under all accounts, money,
chattel paper, securities, instruments, documents, deposit accounts,
certificates of deposit, letters of credit, advices of credit, banker’s
acceptances, uncertificated securities, general intangibles, contract rights,
goods and other property consisting of, arising from or relating to such
Conveyed Assets, as security for the Depositor’s obligations hereunder.
 

 
18

--------------------------------------------------------------------------------

 

ARTICLE III.
 
THE RECEIVABLES
 
SECTION 3.01.   Representations and Warranties of the Seller.
 
(a)           The Seller has made each of the representations and warranties set
forth in Exhibit A hereto under the Receivables Purchase Agreement and has
consented to the assignment by the Depositor to the Issuer of the Depositor’s
rights with respect thereto. Such representations and warranties speak as of the
execution and delivery of this Agreement and as of the Closing Date, but shall
survive the sale, transfer and assignment of the Receivables to the Issuer and
the pledge of such Receivables to the Indenture Trustee. Pursuant to Section
2.01 of this Agreement, the Depositor has sold, assigned, transferred and
conveyed to the Issuer, as part of the assets of the Issuer, its rights under
the Receivables Purchase Agreement, including the representations and warranties
of the Seller therein as set forth in Exhibit A, upon which representations and
warranties the Issuer relies in accepting the Receivables and delivering the
Securities, together with all rights of the Depositor with respect to any breach
thereof, including the right to require the Seller to repurchase Receivables in
accordance with the Receivables Purchase Agreement. It is understood and agreed
that the representations and warranties referred to in this Section shall
survive the sale and delivery of the Receivables to the Issuer (or the Custodian
on its behalf) and the pledge of the Receivables to the Indenture Trustee.
 
(b)           The Seller hereby agrees that the Issuer shall have the right to
enforce any and all rights under the Receivables Purchase Agreement assigned to
the Issuer herein, including the right to cause the Seller to repurchase any
Receivable with respect to which it is in breach of any of its representations
and warranties set forth in Exhibit A, directly against the Seller as though the
Issuer were a party to the Receivables Purchase Agreement, and the Issuer shall
not be obligated to exercise any such rights through the Depositor.
 
SECTION 3.02.   Representations and Warranties of the Depositor.  The Depositor
makes the following representations and warranties, on which the Issuer relies
in accepting the Receivables and delivering the Securities. Such representations
and warranties speak as of the execution and delivery of this Agreement and as
of the Closing Date, but shall survive the sale, transfer and assignment of the
Receivables by the Depositor to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture and with respect to the
representations and warranties set forth in paragraphs (d) through (j) below,
shall be non-waivable:
 
(a)           Title. The Depositor shall convey to the Issuer all right, title
and interest of the Depositor in and to the Receivables.
 
(b)           All Filings Made. The Depositor has caused all filings (including
UCC filings) to be made in the State of Ohio and the State of Delaware with
respect to the sale of the Conveyed Assets to the Issuer and the pledge
contemplated in the Basic Agreements to the Indenture Trustee.
 

 
19

--------------------------------------------------------------------------------

 

(c)           Liens. The Depositor has not taken any actions to create, incur or
suffer to exist any Lien on or restriction on transferability of any Conveyed
Asset except for the Lien of the Indenture and the restrictions on
transferability imposed by this Agreement.
 
(d)           Valid Security Interest. This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Conveyed
Assets in favor of the Issuer, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Depositor.
 
(e)           Perfection. The Depositor has taken all steps necessary to perfect
its security interest against the Obligors in the property securing the
Receivables.
 
(f)           Chattel Paper. Each Receivable constitutes “tangible chattel
paper” or “electronic chattel paper” within the meaning of the applicable UCC.
 
(g)           Good and Marketable Title. The Depositor owns and has good and
marketable title to the Receivables free and clear of any Lien, claim or
encumbrance of any Person.
 
(h)           Filing of Financing Statements. The Depositor has caused or will
have caused, within ten days, the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Conveyed Assets granted to
the Issuer hereunder.
 
(i)           Other Financing Statements. Other than the security interest
granted to the Issuer pursuant to this Agreement, the Depositor has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Conveyed Assets. The Depositor has not authorized the filing of and is not aware
of any financing statements against the Depositor that include a description of
collateral covering the Conveyed Assets other than any financing statement
relating to the security interest granted to the Issuer hereunder or that has
been terminated. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.
 
(j)           Original Contract. The Depositor has in its possession all
original copies of the Contracts that constitute or evidence the Receivables
(or, in the case of each Receivable constituting electronic chattel paper the
custodian has “control” (as such term is used in Section 9-105 of the UCC) over
the “authoritative copy” (as such term is used in Section 9-105 of the UCC) of
each such Receivable).  The Contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Issuer. All
financing statements filed or to be filed against the Depositor in favor of the
Issuer in connection herewith describing the Receivables contain a statement to
the following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Issuer.”
 
SECTION 3.03.    Repurchase Upon Breach.  Each of the Depositor, the Issuer, the
Indenture Trustee, the Seller and the Servicer shall inform the other parties
 

 
20

--------------------------------------------------------------------------------

 

to this Agreement promptly, in writing, upon the discovery by it of any breach
of the Seller’s representations and warranties made pursuant to Section 3.01 of
this Agreement or Sections 3.02 and 3.03 of the Receivables Purchase Agreement,
without regard to any limitation set forth in such representation or warranty
concerning the knowledge of the Seller as to the facts stated therein; provided,
however, the Indenture Trustee shall have no obligation at any time to perform
any actions to determine if any breaches exist.  Unless any such breach shall
have been cured by the last day of the second Collection Period following the
Collection Period in which it discovers or receives notice of such breach (or,
at the Seller’s election, the last day of the first Collection Period following
the Collection Period in which it discovers or receives notice of such breach),
the Seller shall be obligated and, if necessary, the Issuer shall enforce the
obligations of the Seller under the Receivables Purchase Agreement, to purchase
any Receivable materially and adversely affected by any such breach. In
consideration of the repurchase of any such Receivable, the repurchasing Seller
shall remit the applicable Purchase Amount to the Collection Account and notify
in writing the Indenture Trustee of such deposit, in the manner specified in
Section 5.04.  The sole remedy of the Issuer, the Indenture Trustee, the
Noteholders, or the Certificateholders with respect to the unpaid balance plus
accrued interest on any Receivable as to which a breach of a representation or
warranty has occurred pursuant to Section 3.01 of this Agreement or Section 3.02
of the Receivables Purchase Agreement or the agreement contained in this Section
shall be to require the Seller to purchase such Receivable pursuant to this
Section or to repurchase such Receivable pursuant to the Receivables Purchase
Agreement.
 
SECTION 3.04.    Custody of Receivable Files.  To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act for the benefit of the Issuer and the Indenture Trustee as
custodian of the Receivable Files (whether held in tangible paper form or
electronic form), which are hereby constructively delivered by the Issuer to the
Indenture Trustee.  The Servicer may appoint one or more agents to act as
subcustodians of certain items contained in a Receivable File so long as the
Servicer remains primarily responsible for their safekeeping and for its duties
and obligations as custodian hereunder.
 
SECTION 3.05.    Duties of Servicer as Custodian.
 
(a)           Safekeeping. The Servicer shall hold the Receivable Files as
custodian for the benefit of the Issuer and the Indenture Trustee, and shall
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Issuer to comply with
this Agreement. In performing its duties as custodian, the Servicer shall act
with reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to the receivable files relating to all comparable
automotive and motorcycle receivables that the Servicer services for itself or
others and the Servicer acknowledges that for purposes of Section 9-313(c) of
the UCC that it is retaining possession of and acting as custodian for the
Receivable Files for the benefit of the Indenture Trustee. The Servicer shall
conduct, or cause to be conducted, periodic reviews of the Receivable Files held
by it under this Agreement in a manner
 

 
21

--------------------------------------------------------------------------------

 

consistent with its reviews of other receivables serviced for its own account
and of the related accounts, records and computer systems, in such a manner as
shall enable the Issuer or the Indenture Trustee to verify the accuracy of the
Servicer’s record keeping. The Servicer shall promptly report to the Issuer and
the Indenture Trustee any material failure on its part to hold the Receivable
Files and maintain its accounts, records and computer systems as herein provided
and shall promptly take appropriate action to remedy any such material failure.
Nothing herein shall be deemed to require an initial review or any periodic
review by the Issuer or the Indenture Trustee of the Receivables or the
Receivable Files.
 
(b)           Maintenance of and Access to Records. The Servicer shall maintain
each Receivable File at one of its offices specified in Schedule B to this
Agreement or at such other office as shall be specified to the Issuer and the
Indenture Trustee by written notice not later than 30 days after any change in
location (except that, in the case of any Receivable constituting “electronic
chattel paper”, the “authoritative copy” (as such term is used in Section 9-105
of the UCC) of such Receivable shall be maintained by the Servicer in a computer
system such that the Servicer maintains “control” (as such term is used in
Section 9-105 of the UCC) over such “authoritative copy”). The Servicer shall
make available to the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Receivable
Files and the related accounts, records and computer systems maintained by the
Servicer at such times during normal business hours as the Issuer shall
reasonably instruct, which does not unreasonably interfere with the Servicer’s
normal operations or customer or employee relations.
 
(c)           Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer shall release any document in the Receivable Files to the
Indenture Trustee or its agent or designee, as the case may be, at such place or
places as the Indenture Trustee may designate, as soon as practicable.  The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee to return any document or any delay in doing so.
 
SECTION 3.06.    Instructions; Authority to Act.  The Servicer shall be deemed
to have received proper instructions with respect to the Receivable Files upon
its receipt of written instructions signed by a Trust Officer of the Indenture
Trustee or, if the Notes have been paid in full, by the Issuer.
 
SECTION 3.07.    Custodian’s Indemnification.  The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee and each of
their officers, directors, employees and agents for any and all liabilities,
obligations, losses, compensatory damages, payments, costs, or expenses of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Issuer, the Owner Trustee or the Indenture Trustee or any of their officers,
directors, employees or agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files; provided, however, that the Servicer shall not be liable
to the Owner Trustee, the Indenture Trustee or any such officer, director,
employee or agent of the Owner Trustee or the Indenture Trustee for any
 

 
22

--------------------------------------------------------------------------------

 

portion of any such amount resulting from the willful misfeasance, bad faith or
negligence (or gross negligence in the case of the Owner Trustee) of the Owner
Trustee or the Indenture Trustee, as the case may be, or any such officer,
director, employee or agent of the Owner Trustee or the Indenture Trustee, as
the case may be.
 
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts or
omissions of such Servicer preceding such resignation or removal and shall
include reasonable fees and expenses of counsel and expenses of litigation, each
of which is duly documented. If the Servicer shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest.
 
SECTION 3.08.    Effective Period and Termination.  The Servicer’s appointment
as custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect unless and until terminated pursuant to this Section. If
BMW FS, or any successor Servicer, shall resign as Servicer in accordance with
the provisions of this Agreement or if all of the rights and obligations of BMW
FS as Servicer or any successor Servicer shall have been terminated under
Section 8.02, the appointment of such Servicer as custodian may be terminated by
the Issuer or by the Holders of Notes evidencing not less than 50% of the
Outstanding Amount of the Notes (or, if no Notes are then Outstanding, the
Certificateholders representing not less than 50% of the aggregate Certificate
Percentage Interest) in the same manner as the Indenture Trustee or such
Securityholders may terminate the rights and obligations of the Servicer under
Section 8.02. As soon as practicable after any termination of such appointment
(but in no event more than 10 Business Days after any such termination of
appointment), the Servicer shall deliver the Receivable Files to the Indenture
Trustee or the Indenture Trustee’s designee at such place or places as the
Indenture Trustee may reasonably designate; provided, however, that with respect
to “authoritative copies” of the Receivables constituting electronic chattel
paper, (a) if the Servicer’s appointment as custodian has been terminated in
connection with the resignation or termination of the Servicer as servicer, the
custodian shall transfer such “authoritative copies” to the successor Servicer
or (b) otherwise, unless otherwise instructed by the Indenture Trustee, such
“authoritative copies” shall be transferred to the Indenture Trustee or the
Indenture Trustee’s designee.  In each case, if necessary, an authorized
representative of BMW FS shall use commercially reasonable efforts to convert an
authoritative copy into tangible form by permanently removing such authoritative
copy from BMW FS’ electronic vaulting system and causing a contract in tangible
form to be printed as the tangible authoritative copy, and shall deliver such
tangible authoritative copy to the successor Servicer or to the Indenture
Trustee or the Indenture Trustee’s designee at the place or places as the
Indenture Trustee may reasonably designate. Notwithstanding the termination of
BMW FS as custodian, the Indenture Trustee and the Issuer agree that, upon any
such termination and for so long as BMW FS remains the Servicer hereunder, the
Indenture Trustee or the Issuer, as the case may be, shall provide, or cause its
agent to provide, access to the Receivable Files to the Servicer for the purpose
of enabling the Servicer to perform its obligations under this Agreement with
respect to the servicing of the Receivables.
 

 
23

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
ADMINISTRATION AND SERVICING OF RECEIVABLES
 
SECTION 4.01.    Duties of Servicer.  The Servicer, for the benefit of the
Issuer and the Indenture Trustee, shall manage, service, administer and make
collections on the Receivables and perform the other actions required by the
Servicer under this Agreement. The Servicer shall service the Receivables in
accordance with its customary and usual procedures. The Servicer’s duties shall
include the collection and posting of all payments, responding to inquiries of
Obligors, investigating delinquencies, sending payment coupons to Obligors,
reporting any required tax information to Obligors, monitoring the Collateral,
accounting for collections, furnishing monthly and annual statements to the
Owner Trustee, the Indenture Trustee and the Paying Agents with respect to
distributions and performing the other duties specified herein. The Servicer
also shall administer and enforce all rights of the holder of the Receivables
under the Receivables and the Dealer Agreements. The Servicer shall, or shall
cause the Administrator to, prepare, execute and deliver all certificates or
other documents required to be delivered by the Trust pursuant to the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated thereunder.
To the extent consistent with the standards, policies and procedures otherwise
required hereby, the Servicer shall follow its customary standards, policies and
procedures and shall have full power and authority, acting alone, to do any and
all things in connection with the managing, servicing, administration and
collection of the Receivables that it may deem necessary or desirable. Without
limiting the generality of the foregoing, the Servicer is hereby authorized and
empowered to execute and deliver, on behalf of itself, the Issuer, the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders, or
any of them, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments with
respect to the Receivables and with respect to the Financed Vehicles; provided,
however, that, notwithstanding the foregoing, the Servicer shall not, except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount due under any Receivable, reduce the related
APR or waive the right to collect the unpaid balance of any Receivable from an
Obligor. The Servicer is hereby authorized to commence, in its own name or in
the name of the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders, a legal proceeding to enforce a
Receivable pursuant to Section 4.03 or to commence or participate in any other
legal proceeding (including a bankruptcy proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle or self help as permitted by
applicable law. If the Servicer commences or participates in any such legal
proceeding in its own name, the Indenture Trustee or the Issuer shall thereupon
be deemed to have automatically assigned the applicable Receivable to the
Servicer solely for purposes of commencing or participating in such proceeding
as a party or claimant, and the Servicer is authorized and empowered by the
Indenture Trustee or the Issuer to execute and deliver in the Indenture
Trustee’s or the Issuer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the
 

 
24

--------------------------------------------------------------------------------

 

Servicer’s expense and direction, take steps to enforce such Receivable,
including bringing suit in its name or the name of the Issuer, the Indenture
Trustee, the Certificateholders or the Noteholders. The Owner Trustee and the
Indenture Trustee shall upon the written request of the Servicer furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.
 
SECTION 4.02.    Collection of Receivable Payments; Modifications of
Receivables.
 
(a)           Consistent with the standards, policies and procedures required by
this Agreement, the Servicer shall make all reasonable efforts to collect all
payments called for under the terms and provisions of the Receivables as and
when the same shall become due, and shall follow such collection procedures as
it follows with respect to all comparable motor vehicle receivables that it
services for itself or others and otherwise act with respect to the Receivables
in such a manner as will, in the reasonable judgment of the Servicer, maximize
the amount to be received by the Trust with respect thereto. The Servicer is
authorized in its discretion to waive any prepayment charge, late payment charge
or any other similar fees that may be collected in the ordinary course of
servicing any Receivable.
 
(b)           The Servicer may grant payment deferments only to the extent
permissible in its “Collection and Servicing Guidelines” as in effect from time
to time; provided, that no such deferment shall extend the final payment date on
any Receivable beyond the last day of the Collection Period immediately
preceding the Class A-4 Final Scheduled Payment Date.
 
(c)           Upon any deferment not in accordance with this Section, the
Servicer shall be required to purchase the related Receivable in accordance with
Section 4.07.
 
SECTION 4.03.    Realization upon Receivables.  Consistent with its customary
procedures, the Servicer shall use its best efforts to repossess or otherwise
convert the ownership of and liquidate any Financed Vehicle securing a
Receivable with respect to which the Servicer shall have determined that
eventual payment in full is unlikely and with respect to which the Servicer
determines that such repossession or other action is in the best interest of the
Trust.
 
SECTION 4.04.    Physical Damage Insurance.  The Servicer shall, in accordance
with its customary servicing procedures, require each Obligor to obtain and
maintain physical loss damage insurance covering the related Financed Vehicle as
of the execution of the related Receivable.
 
SECTION 4.05.    Maintenance of Security Interests in Financed Vehicles.
 
(a)           The Servicer shall, in accordance with its customary servicing
procedures, take such steps as are reasonably necessary to maintain perfection
of the
 

 
25

--------------------------------------------------------------------------------

 

security interest created by each Receivable in the related Financed Vehicle.
The Servicer is hereby authorized to take such steps as are necessary to
re-perfect such security interest in the event of the relocation of a Financed
Vehicle, or for any other reason. In the event that the assignment of a
Receivable to the Issuer is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, or without fulfilling any additional
administrative requirements under the laws of the State in which such Financed
Vehicle is located, to perfect a security interest in the related Financed
Vehicle in favor of the Issuer, the Servicer hereby agrees that the designation
of BMW FS as the secured party on the certificate of title is in its capacity as
agent of the Issuer.
 
(b)           The Depositor, the Issuer, the Indenture Trustee and the Servicer
hereby agree that, upon the occurrence of a Servicer Termination Event, the
Indenture Trustee may take or cause to be taken such actions as may, in the
opinion of counsel to the Indenture Trustee, be necessary to perfect or
re-perfect the security interests in the Financed Vehicles in the name of the
Issuer, including by amending the title documents of the Financed Vehicles. The
Servicer hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor.
 
SECTION 4.06.   Covenants of Servicer.  By its execution and delivery of this
Agreement, the Servicer hereby covenants as follows (upon which covenants the
Issuer, the Indenture Trustee and the Issuer rely in accepting the Receivables
and delivering the applicable Securities):
 
(a)           Liens in Force. No Financed Vehicle securing a Receivable shall be
released in whole or in part from the security interest granted by such
Receivable, except upon payment in full of such Receivable or as otherwise
contemplated herein.
 
(b)           No Impairment. The Servicer shall do nothing to impair the rights
of the Issuer in the property of the Issuer.
 
(c)           No Amendments. The Servicer shall not extend or otherwise amend
the terms of any Receivable, except in accordance with Section 4.02.
 
(d)           Restrictions on Liens. The Servicer shall not (A) create, incur or
suffer to exist, or agree to create, incur or suffer to exist, or consent to or
permit in the future (upon the occurrence of a contingency or otherwise) the
creation, incurrence or existence of any Lien on or restriction on
transferability of any Conveyed Asset except for the Lien of the Indenture and
the restrictions on transferability imposed by this Agreement or (B) other than
as contemplated herein, sign or file any UCC financing statements in any
jurisdiction that names BMW FS, the Depositor or the Issuer as a debtor, and any
Person other than the Depositor, the Issuer or the Indenture Trustee as a
secured party or sign any security agreement authorizing any secured party
thereunder to file any such financing statement, in each case with respect to
the Conveyed Assets or the related property.
 
SECTION 4.07.    Purchase of Receivables Upon Breach.  Upon discovery by any of
the Servicer, the Seller, the Depositor, the Issuer or the Indenture
 

 
26

--------------------------------------------------------------------------------

 

Trustee of a breach of any of the covenants set forth in Sections 4.02(b),
4.05(a) or 4.06, the party discovering such breach shall give prompt written
notice to the other parties to this Agreement; provided, however, that the
failure to give any such notice shall not affect any obligation of the Servicer
under this Section 4.07. On or before the last day of the second Collection
Period following the Collection Period in which it discovers or receives notice
of a breach of any covenant set forth in Sections 4.02(b), 4.05(a) or 4.06 that
materially and adversely affects the interests of the Issuer, the Indenture
Trustee, the Owner Trustee, the Certificateholders or the Noteholders in any
Receivable (or, at the Servicer’s election, the last day of the first Collection
Period following the Collection Period in which it discovers or receives notice
of such breach), the Servicer shall, unless such breach shall have been cured in
all material respects by such date, purchase from the Issuer the Receivable
affected by such breach. In consideration of the purchase of any such
Receivable, the Servicer shall remit the related Purchase Amount into the
Collection Account, with written notice to the Indenture Trustee of such
deposit, in the manner specified in Section 5.04. Upon such purchase, the
Servicer shall be deemed to have released all claims for the reimbursement of
outstanding Advances made in respect of the Receivables so purchased. Subject to
Section 7.02, it is understood and agreed that the obligation of the Servicer to
purchase any Receivable with respect to which such a breach has occurred and is
continuing shall, if such obligation is fulfilled, constitute the sole remedy
against the Servicer for such breach available to the Issuer, the Indenture
Trustee, the Owner Trustee, the Certificateholders or the Noteholders.
 
SECTION 4.08.   Servicing Fee.  The Servicing Fee shall be payable to the
Servicer on each Payment Date prior to the payment of interest on any Class of
Notes. However, if the Rating Agency Condition is satisfied, the Servicing Fee
in respect of a Collection Period (together with any portion of the Servicing
Fee that remains unpaid from prior Payment Dates) will be paid at the beginning
of that Collection Period out of the collections of interest on the
Receivables.  The Servicing Fee is based on the Servicing Fee Rate and shall be
calculated on the basis of a 360-day year comprised of twelve 30-day months;
provided, however, that the Servicing Fee on the first Payment Date shall be
prorated to compensate for the length of the first Collection Period. The
Servicer will be entitled to collect and retain as additional servicing
compensation in respect of each Collection Period any late fees, prepayment
charges, deferment fees and other administrative fees or similar charges
collected on the Receivables (the “Supplemental Servicing Fee”). The Servicer
shall be required to pay all expenses incurred by it in connection with its
activities under this Agreement (including taxes imposed on the Servicer and
expenses incurred in connection with distributions and reports made by the
Servicer to the Owner Trustee and the Indenture Trustee).
 
SECTION 4.09.    Servicer’s Certificate.  Not later than 10:00 a.m. (New York
City time) on each Determination Date, the Servicer shall deliver to the Owner
Trustee, the Indenture Trustee, the Paying Agents and the Depositor, with a copy
to each Rating Agency, a Servicer’s Certificate containing all information
necessary to make the distributions to be made on the related Payment Date
pursuant to Section 5.06 for the related Collection Period and any other
information the Indenture Trustee may reasonably request. Such Servicer’s
Certificate shall be certified by a Responsible Officer of the Servicer that the
information provided is complete and no defaults have occurred.
 

 
27

--------------------------------------------------------------------------------

 

Receivables to be purchased by the Servicer or to be repurchased by the Seller
and each Receivable that became a Liquidated Receivable may be identified by the
Servicer by account number with respect to such Receivable (as specified in the
Schedule of Receivables).
 
SECTION 4.10.    Annual Statement as to Compliance; Notice of Servicer
Termination Event.
 
(a)           The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency, within 90 days after the end of the Servicer’s
fiscal year (commencing with the fiscal year 2011), an Officer’s Certificate
signed by a Responsible Officer of the Servicer, stating that (i) a review of
the activities of the Servicer during the preceding 12-month period (or such
shorter period in the case of the first such Officer’s Certificate) and of the
performance of its obligations under this Agreement has been made under such
officer’s supervision and (ii) to such officer’s knowledge, based on such
review, the Servicer has fulfilled all its obligations under this Agreement
throughout such period or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.
 
(b)           The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency, promptly after having obtained knowledge
thereof, but in no event later than two Business Days thereafter, written notice
in an Officer’s Certificate of any event that is a Servicer Termination Event
under Section 8.01.
 
SECTION 4.11.    Assessment of Compliance and Annual Accountants’ Attestation.
 
(a)           Within 90 days after the end of the Servicer’s fiscal year
(commencing with the fiscal year 2011), the Servicer shall:


(i)           deliver to the Issuer and the Administrator a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Issuer and signed by an authorized officer of the Servicer, and
shall address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit F hereto delivered to the Issuer and the
Administrator concurrently with the execution of this Agreement;


(ii)           deliver to the Issuer and the Administrator a report of a
registered public accounting firm reasonably acceptable to the Issuer and the
Administrator that attests to, and reports on, the assessment of compliance made
by the Servicer and delivered pursuant to the preceding paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;



 
28

--------------------------------------------------------------------------------

 

(iii)           cause each Subservicer and each Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer and the Administrator an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and


(iv)           if requested by the Administrator, acting on behalf of the
Issuer, deliver to the Issuer and the Administrator and any other Person that
will be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a securitization transaction, a certification in the form
attached hereto as Exhibit E and, if requested, cause any Subservicer or
Subcontractor described in clause (iii) above to do the same.


The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to the
Issuer.


(b)           Each assessment of compliance provided by a Subservicer pursuant
to Section 4.11(a)(iii) shall address each of the Servicing Criteria specified
on a certification to be delivered to the Servicer, Issuer and the Administrator
on or prior to the date of such appointment.  An assessment of compliance
provided by a Subcontractor pursuant to Section 4.11(a)(iii) need not address
any elements of the Servicing Criteria other than those specified by the
Servicer and the Issuer on the date of such appointment.


SECTION 4.12.    Access to Certain Documentation and Information Regarding
Receivables.  The Servicer shall provide to representatives of the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders
reasonable access to the documentation regarding the Receivables and the related
Trust property. Access shall be afforded without charge, but only upon
reasonable request, which does not unreasonably interfere with the Servicer’s
normal business operations or employee or customer relations, and during the
normal business hours at the offices of the Servicer upon prior written notice
to the Servicer of at least five Business Days. Nothing in this Section shall
affect the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access to information as a result of such obligation shall not
constitute a breach of this Section.
 
SECTION 4.13.   Term of Servicer.  The Servicer hereby covenants and agrees to
act as Servicer under, and for the term of, this Agreement.
 

 
29

--------------------------------------------------------------------------------

 

SECTION 4.14.    Access to Information Regarding Trust and Basic Documents.  The
Servicer shall furnish to the Owner Trustee from time to time such information
regarding the Issuer or the Basic Documents as the Owner Trustee shall
reasonably request. The Indenture Trustee shall furnish to the Owner Trustee,
upon request, annually a copy of the Note Register. The Servicer shall furnish
to the Owner Trustee copies of all documents and reports required to be provided
by the Servicer pursuant to this Article IV.
 
ARTICLE V.
 
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS
 
SECTION 5.01.    Establishment of Accounts.
 
(a)           The Servicer, for the benefit of the Noteholders and the
Certificateholders, shall cause the Indenture Trustee to establish and maintain
in the name of the Indenture Trustee an Eligible Deposit Account (the
“Collection Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the
Certificateholders.
 
(b)           The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Note Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders. The Issuer shall also cause to be established two
administrative subaccounts within the Note Distribution Account at the Eligible
Institution then maintaining the Note Distribution Account, which subaccounts
shall be designated the “Interest Distribution Account” and the “Principal
Distribution Account”, respectively. The Interest Distribution Account and the
Principal Distribution Account are established and maintained solely for
administrative purposes.
 
(c)           The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders.
 
(d)           Funds on deposit in the Collection Account and the Reserve Account
shall be invested by the Indenture Trustee in Eligible Investments selected in
writing by the Servicer; provided, however, that if (i) the Servicer shall have
failed to give investment directions for any funds on deposit in the Reserve
Account or the Collection Account to the Indenture Trustee by 11:00 a.m., New
York City time (or such other time as may be agreed by the Administrator and the
Indenture Trustee), on any Business Day or (ii) a Default or Event of Default of
which a Responsible Officer of the Indenture Trustee shall have actual knowledge
shall have occurred and be continuing with respect to the Notes but the Notes
shall not have been declared due and payable pursuant to Section 5.02 of the
Indenture or (iii) if the Notes shall have been declared due and payable
following an Event of Default and amounts collected or receivable from the
 

 
30

--------------------------------------------------------------------------------

 

Trust Estate are being applied in accordance with Section 5.05 of the Indenture
as if there had not been such a declaration, then the Indenture Trustee shall,
to the fullest extent practicable, invest and reinvest funds in investments that
are Eligible Investments in accordance with the standing instructions most
recently given in writing by the Servicer. Funds on deposit in the Note
Distribution Account may be invested in investments that are Eligible
Investments or otherwise remain uninvested. All such Eligible Investments shall
be held by the Indenture Trustee for the benefit of the Noteholders or the
Certificateholders, as applicable; provided, for each Collection Period such
amount shall be calculated on the Determination Date. On each Payment Date all
interest and other investment income (net of Net Investment Losses) on funds on
deposit in the (i) Note Distribution Account for the related Collection Period
shall be paid to the Indenture Trustee as compensation for its services; (ii)
Collection Account for the related Collection Period will be released to the
Depositor; and (iii) Reserve Account for the related Collection Period will be
released to the Depositor, upon the direction of the Servicer, to the extent
that funds on deposit in the Reserve Account on such Payment Date, after giving
effect to all withdrawals therefrom on such Payment Date, exceed the Reserve
Account Required Amount. Other than as permitted in writing by the Rating
Agencies with respect to the Reserve Account, funds on deposit in the Trust
Accounts shall be invested in Eligible Investments that will mature not later
than the Business Day immediately preceding the next Payment Date. Funds
deposited in a Trust Account on a day that immediately precedes a Payment Date
upon the maturity of any Eligible Investments are not required to be invested
overnight.
 
(e)           In the event that there are Net Investment Losses in Eligible
Investments chosen by the Servicer, the Servicer shall deposit into the
Collection Account, no later than one Business Day prior to the Payment Date,
the amount of the Net Investment Losses. The Indenture Trustee shall not be held
liable in any way for any Net Investment Losses, except for losses attributable
to the Indenture Trustee’s failure to make payments on such Eligible Investments
issued by the Indenture Trustee, in its commercial capacity as principal obligor
and not as Indenture Trustee, in accordance with their terms.
 
(f)           (i) The Trust shall possess all right, title and interest in all
funds and investment property on deposit from time to time in or credited to the
Trust Accounts and in all proceeds thereof (including all income thereon) and
all such funds, investment property, proceeds and income shall be part of the
Trust Estate, except as otherwise set forth herein. The Trust Accounts shall be
under the sole dominion and control of the Indenture Trustee for the benefit of
the Noteholders and the Certificateholders, as applicable.  If, at any time, any
Trust Account ceases to be an Eligible Deposit Account, the Indenture Trustee
(or the Servicer on its behalf) shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Rating Agency may
consent) establish a new Trust Account as an Eligible Deposit Account and shall
transfer any cash or any investments from the account that is no longer an
Eligible Deposit Account to the new Trust Account.
 
(ii)           With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:
 

 
31

--------------------------------------------------------------------------------

 

 
(A)
any Trust Account Property that is held in deposit accounts shall be held solely
in the Eligible Deposit Accounts, subject to the last sentence of
Section 5.01(f)(i); and each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;

 
 
(B)
any Trust Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee in accordance with paragraph (a) of the definition
herein of “Delivery” and shall be held, pending maturity or disposition, solely
by the Indenture Trustee or a securities intermediary (as such term is defined
in Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee;

 
 
(C)
any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition herein of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph;

 
 
(D)
any Trust Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (C) above shall be delivered to
the Indenture Trustee in accordance with paragraph (c) of the definition herein
of “Delivery” and shall be maintained by the Indenture Trustee, pending maturity
or disposition, through continued registration of the Indenture Trustee’s (or
its nominee’s) ownership of such security; and

 
 
(E)
any Trust Account Property that is a security entitlement shall be delivered in
accordance with paragraph (d) of the definition herein of “Delivery” and shall
be held pending maturity or disposition by the Indenture Trustee or a securities
intermediary acting solely for the Indenture Trustee.

 
(iii)           The Servicer shall have the power, revocable by the Indenture
Trustee or by the Owner Trustee with the consent of the
 

 
32

--------------------------------------------------------------------------------

 

Indenture Trustee, to instruct the Indenture Trustee to make withdrawals and
payments from the Trust Accounts and the Certificate Distribution Account for
the purpose of withdrawing any amounts deposited in error into such accounts.
 
SECTION 5.02.    Collections.  The Servicer shall remit to the Collection
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables), all Liquidation Proceeds and any
subsequent Recoveries within two Business Days of receipt thereof. So long as
BMW FS is the Servicer, if BMW Capital has, and as long as it maintains, the
Minimum Required Rating and no Servicer Termination Event has occurred or BMW FS
obtains a letter of credit, surety bond or insurance policy under which demands
for payment may be made to secure timely remittance of monthly collections to
the Collection Account and the Indenture Trustee is provided with confirmation
that the use of such alternative remittance schedule satisfies the Rating Agency
Condition, the Servicer shall remit to the Collection Account all payments by or
on behalf of the Obligors with respect to the Receivables (other than Purchased
Receivables), all Liquidation Proceeds and any subsequent Recoveries on the
Business Day prior to the Payment Date; provided that the Servicer will remit
all such amounts described in the preceding sentence within two Business Days of
receipt to an account established and maintained by BMW Capital. Notwithstanding
anything herein to the contrary, so long as BMW FS is the Servicer, BMW FS may
withhold from the deposit into the Collection Account any amounts indicated on
the related Servicer’s Certificate as being due and payable to the Servicer and
pay such amounts directly to the Servicer. For purposes of this Article V, the
phrase “payments by or on behalf of Obligors” shall mean payments made with
respect to the Receivables by Persons other than the Servicer or the Seller.
 
SECTION 5.03.    Application of Collections.  On each Payment Date, all payments
received from or on behalf of an Obligor in respect of a Receivable (including
each Purchased Receivable) during the related Collection Period shall be applied
by the Servicer first to unreimbursed Advances (up to the amount of interest
received, as provided in the definition of Available Interest), second to
interest accrued to date, third to principal until the Principal Balance is
brought current, fourth to reduce the unpaid late charges as provided in the
Receivable and finally to prepay principal of the Receivable.
 
SECTION 5.04.    Purchase Amounts; Dealer Recourse.  The Servicer or the Seller
shall deposit or cause to be deposited in the Collection Account, on or prior to
each Determination Date, the aggregate Purchase Amount with respect to Purchased
Receivables and the Servicer shall deposit therein all amounts to be paid under
Section 4.07.  The Servicer shall deposit or cause to be deposited in the
Collection Account on or prior to each Determination Date, all proceeds received
from any Receivable repurchased by a Dealer pursuant to a Dealer Agreement (the
“Dealer Recourse Amount”).  If BMW Capital has the Minimum Required Rating and
no Servicer Termination Event has occurred or BMW FS obtains a letter of credit,
surety bond or insurance policy under which demands for payment may be made to
secure timely remittance of monthly collections to the Collection Account and
the Indenture Trustee is provided with
 

 
33

--------------------------------------------------------------------------------

 

confirmation that the use of such alternative remittance schedule satisfies the
Rating Agency Condition, the Servicer shall deposit or cause to be deposited in
the Collection Account the Purchase Amount and the Dealer Recourse Amount on the
Business Day prior to the Payment Date; provided that the Servicer will deposit
the Purchase Amount and any Dealer Recourse Amount into an account established
and maintained by BMW Capital, such deposit being made within two Business Days
of the event giving rise to such Purchase Amounts or Dealer Recourse Amounts.
 
SECTION 5.05.   Reserved.
 
SECTION 5.06.    Distributions.
 
(a)           On each Determination Date, the Servicer shall calculate all
amounts required to be deposited or paid pursuant to this Section and deliver a
Servicer’s Certificate pursuant to Section 4.09.
 
(b)           On each Payment Date, the Servicer shall instruct the Indenture
Trustee in writing (based on the information contained in the Servicer’s
Certificate delivered on the related Determination Date pursuant to Section
4.09) to make the following deposits and distributions on such Payment Date from
Available Amounts on deposit in the Collection Account, and, in the event of a
shortfall in meeting the payments described in clauses (i) through (iii) below
(an “Available Amounts Shortfall”), from amounts withdrawn from the Reserve
Account, in the following order and priority:
 
(i)           to the Servicer, the Servicing Fee (and any accrued and unpaid
Servicing Fees from prior Collection Periods), and Nonrecoverable Advances;
 
(ii)           to the Interest Distribution Account, (a) the aggregate amount of
interest accrued for the related Interest Period on each of the Class of Notes
at their respective Class A Rate on the Outstanding Amount as of the previous
Payment Date after giving effect to all payments of principal to the Noteholders
on the preceding Payment Date; and (b) the excess, if any, of the amount of
interest payable to the Noteholders on prior Payment Dates over the amounts
actually paid to the Noteholders on those prior Payment Dates, plus interest on
any such shortfall at the related Class A Rate to the extent permitted by law;
 
(iii)           to the Principal Distribution Account, the Priority Principal
Distribution Amount, if any;
 
(iv)           to the Reserve Account, the amount, if any, necessary to cause
the amount on deposit in the Reserve Account to equal the Reserve Account
Required Amount;
 
(v)           to the Principal Distribution Account, the Regular Principal
Distribution Amount;
 

 
34

--------------------------------------------------------------------------------

 

(vi)           to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid Trust Fees and Expenses, in each case to the extent such fees and
expenses have not been previously paid by the Servicer in its capacity as
Administrator; provided that, until the Notes have been paid in full, the annual
amount paid to the Trustees out of Available Amounts described in this clause
(vi) shall not exceed $10,000; provided further that if an Event of Default
occurs and is continuing such $10,000 limitation will not apply; and
 
(vii)           any Available Amounts remaining, if any, to the Certificate
Distribution Account.
 
On each Payment Date, the Servicer shall instruct the Indenture Trustee to
distribute (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09), any
amounts deposited into the Interest Distribution Account as payment of interest
on the Notes pursuant to the priority set forth in Section 8.02(c) of the
Indenture and the Principal Distribution Account as payment of principal on the
Notes pursuant to the priority set forth in Section 8.02(d) of the Indenture.
Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the
Certificate Percentage Interest is reduced to zero.
 
SECTION 5.07.    Reserve Account.
 
(a)           On or prior to the Closing Date, the Issuer shall cause to have
deposited an amount equal to the Reserve Account Initial Deposit into the
Reserve Account from the net proceeds of the sale of the Notes. The Reserve
Account shall be an asset of the Issuer.  Funds on deposit in the Reserve
Account may be invested, as described in Section 5.01(d) of this Agreement.
 
(b)           In the event that the Servicer’s Certificate states that there is
an Available Amounts Shortfall, then the Indenture Trustee shall withdraw the
Reserve Account Withdrawal Amount (as indicated in the Servicer’s Certificate)
from the Reserve Account and deposit such Reserve Account Withdrawal Amount into
the Collection Account no later than 12:00 noon, New York City time, on the
Business Day prior to the related Payment Date.
 
(c)           In the event that the Servicer’s Certificate states that the
amount on deposit in the Reserve Account (after giving effect to all deposits
thereto and withdrawals therefrom on the Business Day prior to a Payment Date)
is greater than the Reserve Account Required Amount on any Payment Date, the
Indenture Trustee shall release and distribute all such amounts on such Payment
Date to the Certificateholders except as otherwise provided in 5.01(d). Upon any
such distribution to the Certificateholders, the Noteholders shall have no
further rights in, or claims to, such amounts.
 
(d)           In the event that, on any Payment Date, the amount on deposit in
the Reserve Account shall be less than the Reserve Account Required Amount, the
 

 
35

--------------------------------------------------------------------------------

 

Available Amounts remaining after the payment of the amounts set forth in
Section 5.06(b)(i) through (iii), up to an amount equal to such shortfall, shall
be deposited by the Indenture Trustee (as instructed by the Servicer pursuant to
the Servicer’s Certificate) to the Reserve Account on such Payment Date.
 
(e)           Subject to Section 9.01, amounts on deposit in the Reserve Account
will continue to be applied pursuant to Section 5.06 following payment in full
of the Outstanding Amount of the Notes until the Pool Balance is reduced to
zero. Following the payment in full of the Outstanding Amount of the Notes and
of all other amounts owing or to be distributed hereunder or under the Indenture
or the Trust Agreement to Noteholders and the termination of the Trust, any
amount then allocated to the Reserve Account shall be paid to the
Certificateholders.
 
SECTION 5.08.    Statements to Securityholders.  On each Determination Date, the
Servicer shall provide to the Indenture Trustee (with a copy to each Paying
Agent (if any)) for the Indenture Trustee to forward to, or make available to,
each Noteholder of record as of the most recent Record Date and to the Owner
Trustee (with a copy to each Paying Agent (if any)) for the Owner Trustee to
forward to each Certificateholder of record as of the most recent Record Date a
statement in electronic format acceptable to the Indenture Trustee substantially
in the form of Exhibit B setting forth at least the following information as to
the Securities to the extent applicable:
 
(a)           the amount of collections received with respect to the Receivables
during the related Collection Period and allocable to principal and the amount
allocable to each Class of Notes on such Payment Date;
 
(b)           the amount of collections received with respect to the Receivables
during the related Collection Period and allocable to interest and the amount
allocable to each Class of Notes on such Payment Date;
 
(c)           the Outstanding Amount of each Class of Notes and the Note Pool
Factor for each such Class as of the close of business on the related Payment
Date, after giving effect to payments allocated to principal reported under
clause (a) above;
 
(d)           the amount of the Servicing Fee paid to the Servicer and the
amount of any fees payable to the Owner Trustee or the Indenture Trustee with
respect to the related Collection Period;
 
(e)           the amount of any interest carryover shortfall on such Payment
Date and the change, if any, in such amounts from those with respect to the
immediately preceding Payment Date;
 
(f)           the aggregate amounts of Realized Losses, if any, with respect to
the related Collection Period;
 
(g)           the Pool Balance and the Adjusted Pool Balance as of the close of
business on the last day of the related Collection Period, after giving effect
to payments allocated to principal reported under clause (a) above;
 

 
36

--------------------------------------------------------------------------------

 

(h)           the balance of the Reserve Account on the related Determination
Date after giving effect to deposits and withdrawals to be made on such Payment
Date, if any;
 
(i)           the amount of any deposit to the Reserve Account and the amount
and application of any funds withdrawn from the Reserve Account with respect to
such Payment Date;
 
(j)           the aggregate Principal Balance of all Receivables that became
Liquidated Receivables or Purchased Receivables during the related Collection
Period;
 
(k)           the aggregate Principal Balance and number of Receivables that are
30 to 59 days, 60 to 89 days or 90 days or more delinquent as of the last day of
the related Collection Period;
 
(l)           any Available Amounts Shortfall after giving effect to payments on
such Payment Date, and any change in such amounts from the preceding statement;
 
(m)           the aggregate Principal Balance and number of all Receivables with
respect to which the related Financed Vehicle was repossessed;
 
(n)           the amount to be distributed to the Certificate Distribution
Account;
 
(o)           the Yield Supplement Overcollateralization Amount for the next
Payment Date;
 
(p)           the Target Overcollateralization Amount;
 
(q)           the applicable Record Date, Determination Date, Interest Period
and Payment Date for each Class of Notes; and
 
(r)           the weighted average Interest Rate and weighted average remaining
term to maturity of the Receivables.
 
Each amount set forth on the Payment Date statement under clauses (a), (b) or
(l) above shall be expressed as a dollar amount per $1,000 of original principal
amount of a Note.
 
The Indenture Trustee will make such report (and, at its option, any additional
files containing the same information in an alternative format) available each
month to Noteholders and the Administrator via the Indenture Trustee’s internet
website. The Indenture Trustee’s internet website shall initially be located at
“www.sf.citidirect.com”.  Assistance in using the website can be obtained by
calling the Indenture Trustee’s customer service desk at (800) 422-2066.  Such
parties that are unable to use the website are entitled to have a paper copy
mailed to them via first class mail by requesting the same in writing sent to
the Corporate Trust Office and indicating such. The Indenture Trustee shall have
the right to change the way such statements are
 

 
37

--------------------------------------------------------------------------------

 

distributed in order to make such distribution more convenient or more
accessible to the above parties and the Indenture Trustee shall provide timely
and adequate notification to all above parties regarding any such changes. As a
condition to access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee will not be liable for the dissemination of information in
accordance with this Agreement. The Indenture Trustee shall be entitled to rely
on but shall not be responsible for the content or accuracy of any information
provided to it by the Administrator and the Servicer and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.
 
SECTION 5.09.    Net Deposits.  As an administrative convenience, for so long as
BMW FS is the Servicer, the Servicer shall be permitted to deposit into the
Collection Account collections on the Receivables, Advances and Purchase Amounts
for or with respect to the Collection Period net of distributions (including
without limitation the Servicing Fee) to be made to the Servicer with respect to
the Collection Period.  The Servicer shall, however, account to the Indenture
Trustee, the Owner Trustee and the Noteholders as if all deposits and
distributions were made individually.
 
SECTION 5.10.   Reserved.
 
SECTION 5.11.    Advances by the Servicer.
 
(a)           By the close of business on the Determination Date, the Servicer
shall deposit into the Collection Account, out of its own funds, the related
Advance: provided, however, that if such Advance involves an Obligor who is
covered by the Servicemembers Civil Relief Act, the Servicer shall not be
required to make an Advance.
 
(b)           On each Payment Date, the Servicer shall reimburse itself for the
amount of outstanding Advances made to the extent of actual interest collections
of late Scheduled Payments on the related Receivables and any Administrative
Purchase Payments or Warranty Purchase Payments (to the extent allocable to
interest). In addition, if a Receivable becomes a Liquidated Receivable, the
amount of accrued and unpaid interest on that Receivable (but not including
interest for the current Collection Period) may, up to the amount of outstanding
Advances in respect of that Receivable, be deemed a Nonrecoverable Advance and
paid to the Servicer on the related Payment Date in reimbursement of the
outstanding Advances with respect to such Receivable.
 
(c)           If the Servicer determines that any advance made pursuant to this
Section 5.11 has become a Nonrecoverable Advance and at the time of such
determination there exists an Outstanding Amount Advanced, then the Servicer
shall reimburse itself out of funds in the Collection Account for the amount of
such Nonrecoverable Advance, but only to the extent that such Outstanding Amount
Advanced relates to the Advance that has become a Nonrecoverable Advance.
 
ARTICLE VI.
 
THE DEPOSITOR

 
38

--------------------------------------------------------------------------------

 

SECTION 6.01.    Representations, Warranties and Covenants of Depositor.  The
Depositor makes the following representations, warranties and covenants to the
Issuer, the Servicer, the Indenture Trustee and the Seller and on which the
Issuer relies in accepting the Receivables and delivering the Securities. Such
representations, warranties and covenants speak as of the execution and delivery
of this Agreement and as of the Closing Date, and shall survive the sale,
transfer and assignment of the Receivables by the Depositor to the Issuer and
the pledge thereof to the Indenture Trustee pursuant to the Indenture.
 
(a)           Organization and Good Standing. The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
 
(b)           Due Qualification. The Depositor is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would materially and adversely affect the Depositor’s ability to transfer the
Receivables to the Trust pursuant to this Agreement or the validity or
enforceability of the Receivables.
 
(c)           Power and Authority. The Depositor has the limited liability
company power and authority to execute and deliver this Agreement and the other
Basic Documents to which it is a party and to carry out their respective terms;
the Depositor has full power and authority to sell and assign the property to be
sold and assigned to and deposited with the Issuer, and the Depositor shall have
duly authorized such sale and assignment to the Issuer by all necessary action;
and the execution, delivery and performance of this Agreement and the other
Basic Documents to which the Depositor is a party have been duly authorized by
the Depositor by all necessary action.
 
(d)           Valid Sale; Binding Obligation. This Agreement effects a valid
transfer and assignment of the Receivables and the other Conveyed Assets
conveyed by the Depositor to the Trust hereunder, in each case enforceable
against creditors of and purchasers from the Depositor. This Agreement and the
other Basic Documents to which the Depositor is a party, when duly executed and
delivered by the other parties hereto and thereto, shall constitute legal, valid
and binding obligations of the Depositor, enforceable against the Depositor in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and to
general principles of equity (whether applied in a proceeding at law or in
equity).
 
(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents and the fulfillment of the terms of
this Agreement and the other Basic Documents shall not conflict with, result in
any breach of any of the terms or provisions of or constitute (with or without
notice or lapse of time, or both) a default under, the limited liability company
agreement or certificate of formation of the Depositor, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Depositor is
a party or by which it is bound; or result in the creation or
 

 
39

--------------------------------------------------------------------------------

 

imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement and the other Basic Documents; or violate any law, order,
rule or regulation applicable to the Depositor of any court or federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor.
 
(f)           No Proceedings. There are no proceedings or investigations pending
or, to the Depositor’s knowledge, threatened, against the Depositor before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of this Agreement or any other Basic Document; (ii)
seeking to prevent the issuance of the Notes or the Certificates or the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document; or (iv) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Trust, the Notes or the
Certificates.
 
(g)           No Consents. The Depositor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.
 
SECTION 6.02.    Company Existence.  During the term of this Agreement, the
Depositor will keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its formation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Basic Documents
and each other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby. In
addition, all transactions and dealings between the Depositor and its Affiliates
will be conducted on an arm’s-length basis.
 
SECTION 6.03.    Liability of Depositor.  The Depositor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement (which shall not include
distributions on account of the Notes or the Certificates).
 
SECTION 6.04.    Merger or Consolidation of, or Assumption of the Obligations
of, Depositor.  Any Person with which the Depositor shall merge or consolidate
or which the Depositor shall permit to become the successor to the Depositor’s
business shall execute an agreement of assumption of every obligation of the
Depositor under this Agreement and the other Basic Documents.  Whether or not
such assumption agreement is executed, such successor Person shall be the
successor to the Depositor under this Agreement without the execution or filing
of any document or any further act on the part of any of the parties to this
Agreement. The Depositor shall
 

 
40

--------------------------------------------------------------------------------

 

provide prompt notice of any merger, consolidation or succession pursuant to
this Section to the Owner Trustee, the Indenture Trustee, the Servicer, the
Securityholders and the Rating Agencies. Notwithstanding the foregoing, the
Depositor shall not merge or consolidate with any other Person or permit any
other Person to become a successor to the Depositor’s business unless (w)
immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 3.02 or 6.01 shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction), (x) the Depositor shall have delivered
to the Owner Trustee, the Indenture Trustee and the Servicer an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with, (y) the Rating Agency Condition shall
have been satisfied and (z) the Depositor shall have delivered to the Owner
Trustee, the Indenture Trustee and the Servicer an Opinion of Counsel stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust in the
Receivables and reciting the details of such filings or (B) no such action is
necessary to preserve and protect such interest.
 
SECTION 6.05.    Limitation on Liability of Depositor and Others.  The Depositor
and any director, officer, employee or agent of the Depositor may rely in good
faith on the advice of counsel or on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Depositor shall be under no obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement and that in its opinion may involve it in any expense or
liability.
 
SECTION 6.06.    Depositor May Own Securities.  The Depositor and any Affiliate
thereof may in its individual or any other capacity become the owner or pledgee
of Securities with the same rights as it would have if it were not the Depositor
or an Affiliate thereof, except as expressly provided herein or in any Basic
Document.
 
SECTION 6.07.    Depositor to Provide Copies of Relevant Securities
Filings.  The Depositor shall provide or cause to be provided to the Servicer a
copy of any document filed by the Depositor subsequent to the date hereof with
the Commission pursuant to the Securities Act or the Exchange Act that relate
specifically to the Trust, the Notes or the Certificates.
 
SECTION 6.08.    Amendment of Depositor’s Organizational Documents.  The
Depositor shall not amend its organizational documents except in accordance with
the provisions thereof.
 
ARTICLE VII.
 
THE SERVICER

 
41

--------------------------------------------------------------------------------

 

SECTION 7.01.    Representations, Warranties and Covenants of Servicer.  The
Servicer makes the following representations, warranties and covenants upon
which the Issuer is deemed to have relied in acquiring the Receivables. Such
representations, warranties and covenants speak as of the execution and delivery
of this Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
 
(a)           Organization and Good Standing. The Servicer is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware. The Servicer is duly authorized to own its properties and
transact its business and is in good standing in each jurisdiction in which the
character of the business transacted by it or any properties owned or leased by
it requires such authorization and in which the failure to be so authorized
would have a material adverse effect on the business, properties, assets, or
condition (financial or other) of the Servicer and its subsidiaries, considered
as one enterprise. The Servicer has, and at all relevant times had, the power,
authority and legal right to acquire, own, and service the Receivables.
 
(b)           Licenses and Approvals. The Servicer has obtained all necessary
licenses and approvals, in all jurisdictions where the failure to do so would
materially and adversely affect the Servicer’s ability to acquire, own and
service the Receivables.
 
(c)           Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which it is a
party have been duly authorized by the Servicer by all necessary action.
 
(d)           Binding Obligation. This Agreement and the other Basic Documents
to which it is a party constitute legal, valid and binding obligations of the
Servicer, enforceable against the Servicer in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity whether applied
in a proceeding in equity or at law.
 
(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents to which it is a party and the
fulfillment of their respective terms shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the limited liability company
agreement of the Servicer, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Servicer is a party or by which it is bound; or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement and the other Basic Documents, or
violate any law, order, rule or regulation applicable to the Servicer of any
court or federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or any of its
properties.
 

 
42

--------------------------------------------------------------------------------

 

(f)           No Proceedings. There are no proceedings or investigations pending
or, to the Servicer’s knowledge, threatened, against the Servicer before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties: (i)
asserting the invalidity of this Agreement or any of the other Basic Documents;
(ii) seeking to prevent the issuance of the Securities or the consummation of
any of the transactions contemplated by this Agreement or any of the other Basic
Documents; (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, this Agreement or any of the other Basic
Documents; or (iv) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Securities.
 
SECTION 7.02.    Indemnities of Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer and the representations made by the Servicer under
this Agreement.
 
(a)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Securityholders and the Depositor
and any of the officers, directors, employees and agents of the Issuer, the
Depositor, the Owner Trustee and the Indenture Trustee from and against any and
all reasonable and duly documented costs, expenses, losses, damages, claims and
liabilities arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of a Financed Vehicle, excluding any
losses incurred in connection with the sale of any repossessed Financed Vehicles
in a commercially reasonable manner and in compliance with the terms of this
Agreement.
 
(b)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Depositor, and their respective
officers, directors, agents and employees, and the Securityholders, from and
against any taxes that may at any time be asserted against any of such parties
with respect to the transactions contemplated in this Agreement, including any
sales, gross receipts, tangible or intangible personal property, privilege or
license taxes (but not including any federal or other income taxes, including
franchise taxes), and any reasonable costs and expenses in defending against the
same.
 
(c)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Depositor, the Securityholders and
any of the officers, directors, employees or agents of the Issuer, the Owner
Trustee, the Depositor and the Indenture Trustee from and against any and all
reasonable and duly documented costs, expenses, losses, claims, damages and
liabilities to the extent that such cost, expense, loss, claim, damage or
liability arose out of, or was imposed upon any such Person through, the
negligence, willful misfeasance or bad faith of the Servicer in the performance
of its duties under this Agreement or by reason of reckless disregard of its
obligations and duties under this Agreement.
 
For purposes of this Section, in the event of the termination of the rights and
obligations of BMW FS (or any successor thereto pursuant to Section 7.03) as
 

 
43

--------------------------------------------------------------------------------

 

Servicer pursuant to Section 8.02, or the resignation by such Servicer pursuant
to this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.03.
 
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts of the
Servicer prior thereto, and shall include reasonable fees and expenses of
counsel and reasonable expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.
 
SECTION 7.03.    Merger or Consolidation of, or Assumption of the Obligations
of, Servicer.  Any Person (i) into which the Servicer may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Servicer shall be a party, (iii) that acquires by conveyance, transfer or lease
substantially all of the assets of the Servicer or (iv) succeeding to the
business of the Servicer, which Person shall execute an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement. The Servicer shall provide notice of any merger, consolidation or
succession pursuant to this Section to the Owner Trustee, the Indenture Trustee
and each Rating Agency. Notwithstanding the foregoing, the Servicer shall not
merge or consolidate with any other Person or permit any other Person to become
a successor to the Servicer’s business unless (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Section 7.01 shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time or both, would
become a Servicer Termination Event shall have occurred, (ii) the Servicer shall
have delivered to the Owner Trustee and the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with and (iii) the Servicer shall have
delivered to the Owner Trustee and the Indenture Trustee an Opinion of Counsel
stating that either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary to preserve
and protect the interest of the Trust and the Indenture Trustee, respectively,
in the assets of the Trust and reciting the details of such filings or (B) no
such action shall be necessary to preserve and protect such interest. The
Servicer shall be permitted to transfer and assign its duties and obligations
under this Agreement to an affiliate that has succeeded to substantially all of
the assets and liabilities of the Servicer in connection with a reorganization
of the Servicer; provided that the resulting entity represents and warrants that
it is not less creditworthy than the Servicer immediately prior to such
reorganization.
 
SECTION 7.04.    Limitation on Liability of Servicer and Others.
 
(a)           Neither the Servicer nor any of its directors, officers, employees
or agents shall be under any liability to the Issuer, the Depositor, the
Indenture Trustee, the Owner Trustee, the Noteholders or the Certificateholders,
except as provided in this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the Servicer
or any such Person against any liability that would otherwise be imposed by
reason of a breach of this Agreement or willful misfeasance, bad faith or
negligence in the performance of duties under this Agreement or by reason of
reckless disregard of its obligations and duties under this Agreement. The
Servicer and any director, officer, employee or agent of the Servicer may
conclusively rely in good faith on the written advice of counsel or on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.  The Servicer shall be
under no obligation to appear in, prosecute or defend any legal action that is
not incidental to the Servicer’s servicing responsibilities. The Servicer may,
however, undertake any reasonable action that it may deem necessary or desirable
in respect of this Agreement with respect to the rights and duties of the
parties to this Agreement and the interests of the Noteholders under this
Agreement.  In that event, the legal expenses and costs of that action and any
liability resulting from that course of action will be expenses, costs and
liabilities of the Servicer, and the Servicer will not be entitled to be
reimbursed for those costs and liabilities.
 
(b)           The parties expressly acknowledge and consent to the Indenture
Trustee simultaneously acting in the capacity of successor Servicer and
Indenture Trustee. The Indenture Trustee may, in such capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles, duty of loyalty principles or other breach of fiduciary duties to
the extent that any such conflict or breach arises from the performance by the
Indenture Trustee of express duties set forth in this Agreement in any of such
capacities.
 
SECTION 7.05.    Appointment of Subservicer or Subcontractor.
 
(a)           The Servicer may at any time appoint a subservicer to perform all
or any portion of its obligations as Servicer hereunder; provided however, that
the Servicer shall remain obligated and be liable to the Issuer, the Owner
Trustee, the Indenture Trustee and the Securityholders for the servicing and
administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Receivables. The fees and expenses of any subservicer shall be as agreed between
the Servicer and such subservicer from time to time, and none of the Owner
Trustee, the Indenture Trustee, the Issuer or the Securityholders shall have any
responsibility therefor.
 
(b)           The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Issuer to comply with the reporting
and compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as
 

 
44

--------------------------------------------------------------------------------

 

is required to file all required reports with the Commission.  The Servicer
shall be responsible for obtaining from each Subservicer and delivering to the
Issuer and the Administrator any servicer compliance statement required to be
delivered by such Subservicer under Section 4.10, any assessment of compliance
and accountants’ attestation required to be delivered by such Subservicer under
Section 4.11 and any certification required to be delivered to the Person that
will be responsible for signing the Sarbanes Certification under Section
4.11(a)(iv) as and when required to be delivered.
 
(c)           The Servicer shall promptly upon request provide to the Issuer or
the Administrator, acting on behalf of the Issuer, a written description (in
form and substance satisfactory to the Issuer and the Administrator) of the role
and function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.
 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.
 
SECTION 7.06.    Servicer Not to Resign.
 
(a)           Subject to the provisions of Section 7.03, the Servicer shall not
resign from the obligations and duties imposed on it by this Agreement as
Servicer except upon a determination that the performance of its duties under
this Agreement shall no longer be permissible under applicable law.
 
(b)           Notice of any determination that the performance by the Servicer
of its duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No resignation of the Servicer
shall become effective until a successor Servicer has assumed the
responsibilities and obligations of the resigning Servicer in accordance with
Section 8.03. If no Servicer has been appointed within 30 days of resignation or
removal, or the date upon which any regulatory authority requires such
resignation, the Indenture Trustee may petition any court of competent
jurisdiction for such appointment.
 
SECTION 7.07.    Servicer May Own Securities.  The Servicer, and any Affiliate
of the Servicer, may, in its individual or any other capacity, become the owner
or pledgee of Securities with the same rights as it would have if it were not
the Servicer or an Affiliate thereof, except as expressly provided herein or in
any Basic Document. Except as set forth herein or in the other Basic Documents,
Securities so owned by or pledged to Servicer or any such Affiliate shall have
an equal and proportionate benefit under the provisions of this Agreement and
the other Basic Documents, without preference, priority, or distinction as among
all of the Securities of the same class.
 
SECTION 7.08.    Information to be Provided by the Servicer.
 
(a)           At the request of the Administrator, acting on behalf of the
Issuer, for the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, the Servicer
shall (or shall cause each Subservicer to) (i) notify the Issuer and the
Administrator in writing of any material litigation or governmental proceedings
pending against the Servicer or any Subservicer and (ii) provide to the Issuer
and the Administrator a description of such proceedings.
 
(b)           As a condition to the succession to the Servicer or any
Subservicer as servicer or subservicer under this Agreement by any Person (i)
into which the Servicer or such Subservicer may be merged or consolidated, or
(ii) which may be appointed as a successor to the Servicer or any Subservicer,
the Servicer shall provide, at least 10 Business Days prior to the effective
date of such succession or appointment, (x) written notice to the Issuer, the
Depositor and the Administrator of such succession or appointment and (y) in
writing and in form and substance reasonably satisfactory to the Issuer, the
Depositor and the Administrator, all information reasonably requested by the
Issuer, the Depositor or the Administrator, acting on behalf of the Issuer, in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities.
 
(c)           In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer or the Administrator, acting on behalf of the Issuer,
the Servicer shall provide such information regarding the performance or
servicing of the Receivables as is reasonably required to facilitate preparation
of distribution reports in accordance with Item 1121 of Regulation AB.  Such
information shall be provided concurrently with the monthly reports otherwise
required to be delivered by the Servicer under this Agreement, commencing with
the first such report due not less than ten Business Days following such
request.
 
SECTION 7.09.   Remedies.
 
(a)           The Servicer shall be liable to the Issuer, the Administrator and
the Depositor for any monetary damages incurred as a result of the failure by
the Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under Article IV

 
45

--------------------------------------------------------------------------------

 

and this Article VII, including any failure by the Servicer to identify any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, and shall reimburse the applicable party for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Servicer, any Subservicer, or any Subcontractor.
 
(b)           The Seller shall promptly reimburse the Issuer and the
Administrator for all reasonable expenses incurred by the Issuer or
Administrator as such are incurred, in connection with the termination of the
Servicer as servicer and the transfer of servicing of the Receivables to a
successor servicer.  The provisions of this paragraph shall not limit whatever
rights the Issuer or Administrator may have under other provisions of this
Agreement or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.
 
ARTICLE VIII.
 
DEFAULT
 
SECTION 8.01.    Servicer Termination Events.  For purposes of this Agreement,
the occurrence and continuance of any of the following shall constitute a
“Servicer Termination Event”:
 
(a)           any failure by the Servicer to deposit into the Collection Account
any proceeds or payment required to be so delivered under the terms of this
Agreement that continues unremedied for a period of five Business Days after
written notice is received by the Servicer or after discovery of such failure by
a Responsible Officer of the Servicer;
 
(b)           failure on the part of the Servicer duly to observe or perform, in
any material respect, any covenants or agreements of the Servicer set forth in
this Agreement, which failure (i) materially and adversely affects the rights of
the Noteholders and (ii) continues unremedied for a period of 60 days after
discovery of such failure by a Responsible Officer of the Servicer or after the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by any of the Owner Trustee, the Indenture
Trustee or Noteholders evidencing not less than 50% of the Outstanding Amount of
the Notes; or
 
(c)           the occurrence of an Insolvency Event with respect to the
Servicer.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) for a period of 45 days or under clause (b) for a period of 90
days, will not constitute a Servicer Termination Event if that failure or delay
was caused by Force Majeure or other similar occurrence.
 
SECTION 8.02.    Consequences of a Servicer Termination Event.
 

 
46

--------------------------------------------------------------------------------

 

(a)           If a Servicer Termination Event shall occur, the Indenture Trustee
may, and at the direction of Noteholders evidencing at least 50% of the
Outstanding Amount of the Notes, shall, terminate all of the rights and
obligations of the Servicer under this Agreement by notice in writing to the
Servicer.
 
On or after the receipt by the Servicer of such written notice, all authority,
power, obligations and responsibilities of the Servicer under this Agreement
automatically shall pass to, be vested in and become obligations and
responsibilities of the Indenture Trustee subject to Section 8.03; provided,
however, that such successor Servicer shall have no liability with respect to
any obligation that was required to be performed by the terminated Servicer
prior to the date that such successor Servicer becomes the Servicer or any claim
of a third party based on any alleged action or inaction of the terminated
Servicer.  The successor Servicer is authorized and empowered by this Agreement
to execute and deliver, on behalf of the terminated Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents to show the Indenture
Trustee as lienholder or secured party on the related certificates of title of
the Financed Vehicles or otherwise.
 
(b)           All reasonable costs and expenses (including attorneys’ fees)
incurred in connection with transferring the servicing duties to the successor
Servicer (including any such transfer effected in accordance with Section 3.08)
and amending this agreement to reflect such succession as Servicer, shall be
paid by the predecessor Servicer.
 
(c)           The predecessor Servicer shall be entitled to receive all accrued
and unpaid Servicing Fees, including reimbursement for Advances made in respect
of the Receivables, through and including the effective date of the termination
of the predecessor Servicer.
 
(d)           The predecessor Servicer shall cooperate with the Indenture
Trustee and any successor Servicer in effecting the termination of the
predecessor Servicer’s responsibilities and rights hereunder including, without
limitation, providing the Indenture Trustee and successor Servicer, as
applicable, all documents and records in electronic or other form reasonably
requested by it to enable it to perform the Servicer’s functions hereunder and
the transfer to the Indenture Trustee or such successor Servicer, as applicable,
all amounts which shall at the time or thereafter be or should have been
deposited by the predecessor Servicer in the Collection Account and any other
Trust Account maintained with respect to the Securities. Neither the Indenture
Trustee nor any other successor Servicer shall be deemed to be in default
hereunder by reason of any failure to make, or any delay in making, any
distribution hereunder or any portion thereof caused by (i) the failure of the
predecessor Servicer to deliver, or any delay by the predecessor Servicer in
delivering, cash, documents or records to it, (ii) the failure of the
predecessor Servicer to cooperate or (iii) restrictions imposed by any
regulatory authority having jurisdiction over the predecessor Servicer.
 

 
47

--------------------------------------------------------------------------------

 

(e)           The successor Servicer will not be responsible for delays
attributable to the predecessor Servicer’s failure to deliver information,
defects in the information supplied by the predecessor Servicer or other
circumstances beyond the control of the successor Servicer.
 
(f)           The successor Servicer will make arrangements with the predecessor
Servicer for the prompt and safe transfer of, and the predecessor Servicer shall
provide to the successor Servicer, all necessary servicing files and records
held by the predecessor Servicer with respect to the Receivables including the
Receivable Files and a computer tape in readable form as of the most recent
Business Day containing all information necessary to enable the successor
Servicer to service the Receivables. The predecessor Servicer shall be obligated
to pay the reasonable costs associated with the transfer of the servicing files
and records to the successor Servicer.
 
(g)           The successor Servicer shall have no responsibility and shall not
be in default hereunder nor incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties if any such failure
or delay results from the successor Servicer acting in accordance with
information prepared or supplied by a person other than the successor Servicer
or the failure of any such person to prepare or provide such information. The
successor Servicer shall have no responsibility, shall not be in default
hereunder and shall incur no liability (i) for any act or failure to act by any
third party, including the predecessor Servicer, the Issuer, the Owner Trustee
or the Indenture Trustee or for any inaccuracy or omission in a notice or
communication received by the successor Servicer from any third party or (ii)
for any act or failure to act which is due to or results from the invalidity or
unenforceability of any Receivable under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any
Receivable.
 
SECTION 8.03.    Appointment of Successor Servicer.
 
(a)           On and after the time the Servicer receives a notice of
termination pursuant to Section 8.02 or upon the resignation of the Servicer
pursuant to Section 7.06, the Indenture Trustee shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
shall be subject to all the rights, responsibilities, restrictions, duties,
liabilities and termination provisions relating to the Servicer under this
Agreement, except as otherwise stated herein. The Depositor, the Issuer, the
Indenture Trustee and such successor Servicer shall take such action, consistent
with this Agreement, as shall be necessary to effectuate any such succession. If
a successor Servicer (including the Indenture Trustee in such capacity) is
acting as Servicer hereunder, it shall be subject to termination under Section
8.02 upon the occurrence of any Servicer Termination Event after its appointment
as successor Servicer.
 
(b)           On and after the time the Servicer receives a notice of
termination pursuant to Section 8.02 or upon the resignation of the Servicer
pursuant to Section 7.06, or if the Indenture Trustee is legally unable or
unwilling to act as Servicer, the Indenture Trustee or Noteholders evidencing at
least 50% of the Outstanding Amount of the Notes may exercise at any time their
right to appoint a successor to the Servicer, and shall have
 

 
48

--------------------------------------------------------------------------------

 

no liability to the Owner Trustee, the Indenture Trustee, the Servicer, the
Depositor, any Noteholders, any Certificateholders or any other Person if they
do so.  Notwithstanding the above, if the Indenture Trustee shall be legally
unable or unwilling to act as Servicer, the Indenture Trustee, the Issuer or
Noteholders evidencing at least 50% of the Outstanding Amount of the Notes may
petition a court of competent jurisdiction to appoint any Eligible Servicer as
the successor to the Servicer. Pending appointment pursuant to the preceding
sentence, the Indenture Trustee shall act as successor Servicer unless it is
legally unable to do so, in which event the outgoing Servicer shall continue to
act as Servicer until a successor has been appointed and accepted such
appointment.
 
(c)           Upon appointment, the successor Servicer shall be the successor in
all respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.
 
SECTION 8.04.    Notification to Securityholders.  Upon any Servicer Termination
Event and termination of, or appointment of a successor to, the Servicer
pursuant to this Article VIII, the Indenture Trustee shall give prompt written
notice thereof to the Noteholders, the Certificateholders, the Owner Trustee and
the Administrator, and the Administrator shall make such notice available to
each Rating Agency.
 
SECTION 8.05.    Waiver of Past Defaults.  Noteholders evidencing not less than
a majority of the Outstanding Amount of the Notes may, on behalf of all
Securityholders, waive in writing any default by the Servicer in the performance
of its obligations hereunder and its consequences, except a default in making
any required deposits to or payments from any of the Trust Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto.
 

 
49

--------------------------------------------------------------------------------

 

ARTICLE IX.
 
TERMINATION
 
SECTION 9.01.    Optional Purchase of All Receivables.
 
(a)           On the Payment Date following the last day of a Collection Period
as of which the Pool Balance is equal to or less than 5% of the sum of the
Initial Pool Balance and on each Payment Date thereafter, the Servicer shall
have the option to purchase the Receivables from the Trust. Upon providing 20
days’ prior notice of the redemption of the Notes to the Indenture Trustee
pursuant to Section 10.01 of the Indenture, the Servicer shall deposit to the
Note Distribution Account on the Business Day preceding the Redemption Date an
amount equal to the Redemption Price and shall succeed to all interests in and
to the Receivables.  The exercise of such option shall effect a retirement, in
whole but not in part, of all outstanding Notes.
 
(b)           As described in Article IX of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.
 
(c)           Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligation to
make payments to Certificateholders of, the Indenture Trustee pursuant to this
Agreement.
 
ARTICLE X.
 
MISCELLANEOUS
 
SECTION 10.01.   Amendment.
 
(a)           This Agreement may be amended by the Depositor, the Servicer, the
Indenture Trustee and the Issuer, without the consent of any of the Noteholders
or the Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Owner Trustee and the
Indenture Trustee, adversely affect in any material respect the interests of any
Noteholder or Certificateholder; provided, further, that such amendment shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder or Certificateholder and no Opinion of Counsel to that effect shall
be required if the Rating Agency Condition is satisfied.
 
(b)           This Agreement may also be amended from time to time by the
Depositor, the Servicer and the Issuer, with the prior written consent of the
Indenture Trustee and Noteholders holding not less than a majority of the
Outstanding Amount of
 

 
50

--------------------------------------------------------------------------------

 

the Notes and the Holders (as defined in the Trust Agreement) of outstanding
Certificates evidencing not less than a majority of the Certificate Percentage
Interest, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Securityholders (including to change the manner in
which the Reserve Account is funded or to eliminate the Reserve Account, to
change any other form of credit enhancement or to change the remittance schedule
for depositing amounts to the Trust Accounts); provided, however, that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of or in respect
of the Securityholders or (ii) reduce the aforesaid percentage of the
Outstanding Amount of the Notes and the Certificate Percentage Interest, the
Securityholders of which are required to consent to any such amendment, without
the consent of the Noteholders holding all Outstanding Notes and
Certificateholders holding all outstanding Certificates.
 
(c)           This Agreement may be amended from time to time by the parties
hereto to amend the definition of Target Overcollateralization Amount or to
amend the definition of Reserve Account Required Amount or change the manner in
which the Reserve Account is funded; provided, that the Servicer requests each
Rating Agency to consent to such action and the Rating Agency Condition is
satisfied, and provided the requisite Noteholders and Certificateholders have
consented to such amendment as provided in subsection (b) above.
 
Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.
 
It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.
 
Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and the Opinion of Counsel referred to
in Section 10.02(i). The Owner Trustee, on behalf of the Issuer, and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment that affects the Owner Trustee’s or the Indenture Trustee’s, as
applicable, own rights, duties or immunities under this Agreement or otherwise.
 
SECTION 10.02.    Protection of Title to Trust.
 
(a)           The Servicer shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such a
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee in the Conveyed
Assets. The Servicer shall deliver or cause to be delivered to the Owner Trustee
and the Indenture Trustee file-stamped
 

 
51

--------------------------------------------------------------------------------

 

copies of, or filing receipts for, any document filed as provided above as soon
as available following such filing.
 
(b)           Neither the Depositor nor the Servicer shall change its name or
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507 of the UCC, unless it shall have
given the Owner Trustee and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.
 
(c)           Each of the Depositor and the Servicer shall have an obligation to
give the Owner Trustee and the Indenture Trustee at least five Business Days’
prior written notice of (i) the Depositor or the Servicer becoming organized
under the laws of any additional jurisdiction or (ii) any change of its
jurisdiction of organization (within the meaning of the UCC) if, as a result of
such change, the applicable provisions of the UCC would require the filing of
any amendment of any previously filed financing or continuation statement or of
any new financing statement, and shall promptly file any such amendment and/or
new financing statement. The Servicer shall at all times maintain each office
from which it shall service Receivables, and its chief executive office, within
the United States of America.
 
(d)           The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) a person adequately
trained in the use of the Servicer’s data system to know at any time the status
of each such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on or with respect to each such Receivable and the amounts from time
to time deposited in the Collection Account in respect of each such Receivable.
 
(e)           The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables, the Servicer’s
master computer records (including any backup archives) that refer to a
Receivable shall be coded to reflect that such Receivable is part of the
portfolio of Receivables that is the subject of this Agreement and is held by
the Indenture Trustee for BMW Vehicle Owner Trust 2011-A. The Servicer shall at
all times maintain control of the Receivables constituting electronic chattel
paper. Indication of such Receivable’s inclusion in the portfolio shall be
deleted from or modified on the Servicer’s computer systems when, and only when,
the related Receivable shall have been paid in full or repurchased.
 
(f)           If at any time the Depositor or the Servicer shall propose to
sell, grant a security interest in or otherwise transfer any interest in motor
vehicle receivables to any prospective purchaser, lender or other transferee,
the Servicer shall give to such prospective purchaser, lender or other
transferee computer tapes, records or printouts (including any restored from
backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been sold and is
owned by the Issuer and has been pledged to the Indenture Trustee.
 

 
52

--------------------------------------------------------------------------------

 

(g)           The Servicer shall permit the Indenture Trustee and its agents
upon reasonable notice and at any time during normal business hours, which does
not unreasonably interfere with the Servicer’s normal operations or customer or
employee relations, to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.
 
(h)           Upon request, the Servicer shall furnish to the Owner Trustee or
the Indenture Trustee, within 15 Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished prior to such request indicating removal
of Receivables from the Trust.
 
(i)           The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee promptly after the execution and delivery of this Agreement and each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (i) all financing statements and continuation statements have
been executed and filed that are necessary to fully preserve and protect the
interest of the Trust and the Indenture Trustee in the Conveyed Assets, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (ii) no such action shall be necessary to
preserve and protect such interest. Each Opinion of Counsel referred to in
clause (i) or (ii) of this paragraph shall specify any action necessary (as of
the date of such opinion) to be taken in the following years to preserve and
protect such interest.
 
SECTION 10.03.    Notices.  All demands, notices, communications and
instructions upon or to the Depositor, the Servicer, the Seller, the
Administrator, the Custodian, the Issuer, the Owner Trustee, the Indenture
Trustee or any Rating Agency under this Agreement shall be in writing,
personally delivered, faxed and followed by first class mail, or mailed by
certified mail, return receipt requested, and shall be deemed to have been duly
given upon receipt (a) in the case of the Depositor, 300 Chestnut Ridge Road,
Woodcliff Lake, New Jersey 07677, Attention: Vice President-Finance & CFO; (b)
in the case of the Servicer, Seller, Administrator and Custodian, to BMW FS, 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (c) in the case of the Indenture Trustee, to Citibank,
N.A., 388 Greenwich Street, 14th Floor, New York, New York 10013, Attention:
Global Transaction Services – BMW Vehicle Owner Trust 2011-A; (d) in the case of
the Issuer or the Owner Trustee, to the Corporate Trust Administration
Department (as defined in the Trust Agreement); (e) in the case of Moody’s, to 7
World Trade Center, 250 Greenwich Street, New York, New York 10007, Attention:
ABS/RMBS Monitoring Department, Email: ServicerReports@moodys.com; and (f) in
the case of Fitch, to One State Street Plaza, New York, New York 10004, Email:
notifications.abs@fitchratings.com, Fax: 212-514-9879, Attention: Asset Backed
Surveillance; or, as to each of the foregoing, at such other address as shall be
designated by written notice to the other parties.
 
SECTION 10.04.    Assignment by the Depositor or the Servicer.  Notwithstanding
anything to the contrary contained herein, except as provided in Sections 6.04
and 7.03 herein and as provided in the provisions of this Agreement
 

 
53

--------------------------------------------------------------------------------

 

concerning the resignation of the Servicer, this Agreement may not be assigned
by the Depositor or the Servicer.
 
SECTION 10.05.    Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Depositor, the Servicer, the Seller,
the Custodian, the Administrator, the Issuer, the Owner Trustee, the
Certificateholders, the Indenture Trustee and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.
 
SECTION 10.06.    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 10.07.    Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute but
one and the same instrument.
 
SECTION 10.08.    Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
SECTION 10.09.    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 10.10.    Assignment by Issuer.  The Depositor hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all right, title and interest of the Issuer in, to and under
the Conveyed Assets or the assignment of any or all of the Issuer’s rights and
obligations hereunder to the Indenture Trustee.
 
SECTION 10.11.    Nonpetition Covenants.  Notwithstanding any prior termination
of this Agreement, the parties hereto hereby covenant and agree that they will
not, at any time, petition or otherwise invoke or cause the Issuer or the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state
 

 
54

--------------------------------------------------------------------------------

 

bankruptcy, insolvency or similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or the Depositor or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Issuer or the Depositor.
 
SECTION 10.12.    Limitation of Liability of Owner Trustee and Indenture
Trustee.
 
(a)           It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust, National
Association, not individually or personally but solely as Owner Trustee of BMW
Vehicle Owner Trust 2011-A, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust, National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
documents.
 
(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee, and in no event shall Citibank, N.A. have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer in accordance with the priorities set forth
herein.  For all purposes of this Agreement, in the performance of its duties or
obligations hereunder or in the performance of any duties or obligations of the
Issuer hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles VI of the Indenture.
 
SECTION 10.13.    Depositor Payment Obligation.  The Depositor shall be
responsible for the payment of all fees and expenses, if any, of the Issuer, the
Owner Trustee and the Indenture Trustee, as applicable, paid by any of them in
connection with any of their obligations under the Basic Documents to obtain or
maintain or monitor the renewal of any required license of the Trust under the
Pennsylvania Motor Vehicle Sales Finance Act and the Maryland Code Financial
Institutions, Title 11, Subtitle 4.
 
SECTION 10.14.    Intent of the Parties; Reasonableness.  The Seller, Servicer,
Sponsor and Issuer acknowledge and agree that the purpose of Sections 4.11 and
7.05 of this Agreement is to facilitate compliance by the Issuer and the
Depositor
 

 
55

--------------------------------------------------------------------------------

 

with the provisions of Regulation AB and related rules and regulations of the
Commission.
 
None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.
 
The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.

 
56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 
 

 
BMW VEHICLE OWNER TRUST 2011-A
 
BY:        WILMINGTON TRUST, NATIONAL ASSOCIATION,
       not in its individual capacity but solelyas Owner Trustee
 
By:        ________________________________
      Name:
      Title:
 
 
BMW FS SECURITIES LLC
 
By:        ________________________________
      Name:
      Title:
 
By:        ________________________________
      Name:
      Title:
 
 
BMW FINANCIAL SERVICES NA, LLC
 
By:        ________________________________
      Name:
      Title:
 
By:        ________________________________
      Name:
      Title:
 
 
CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee


By:        ________________________________
      Name:
      Title:
 

 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF RECEIVABLES
 
[To be Delivered to the Indenture Trustee at Closing]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
LOCATION OF RECEIVABLE FILES
 
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43016

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
UNDER SECTION 3.02(A), 3.02(B) AND 3.03 OF THE RECEIVABLES
 
PURCHASE AGREEMENT
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF PAYMENT DATE STATEMENT TO SECURITYHOLDERS
 
BMW Financial Services NA, LLC
BMW Vehicle Owner Trust 2011-A
Payment Date Statement to Securityholders


 
Available Principal
 
Class A-1 Notes:
($ per $1,000 original principal amount)
Class A-2 Notes:
($ per $1,000 original principal amount)
Class A-3 Notes:
($ per $1,000 original principal amount)
Class A-4 Notes:
($ per $1,000 original principal amount)
Available Interest
 
Class A-1 Notes:
($ per $1,000 original principal amount)
Class A-2 Notes:
($ per $1,000 original principal amount)
Class A-3 Notes:
($ per $1,000 original principal amount)
Class A-4 Notes:
($ per $1,000 original principal amount)
Outstanding Amount:
 
Class A-1 Notes:
 
Class A-2 Notes:
 
Class A-3 Notes:
 
Class A-4 Notes:
 
Note Pool Factor:
 
Class A-1 Notes:
 
Class A-2 Notes:
 
Class A-3 Notes:
 


 
 

--------------------------------------------------------------------------------

 



Class A-4 Notes:
 
Servicing Fee
 
Owner Trustee Fee
 
Indenture Trustee Fee
 
Interest Carryover Shortfall
 
Realized Losses
 
Pool Balance
 
Adjusted Pool Balance
 




 
 

--------------------------------------------------------------------------------

 

 
Reserve Account Balance
 
Reserve Account Deposits or Withdrawals
 
Reserve Account Shortfall
 
Principal Balance of Liquidated Receivables or Purchased Receivables
 
Principal Balance of Receivables and number of Receivables that were delinquent:
 
30 to 59 days
 
60 to 89 days
 
90 days or more
 
Available Amounts Shortfall
 
Principal Balance of Receivables and number of Receivables that were repossessed
 
Certificate Distribution Account Amount
 
Yield Supplement Overcollateralization Amount
 
Target Overcollateralization Amount
 
Class A-1
 
Record Date
 
Determination Date
 
Interest Period
 
Class A-2
 
Record Date
 
Determination Date
 
Interest Period
 
Class A-3
 
Record Date
 
Determination Date
 
Interest Period

 
 

--------------------------------------------------------------------------------

 

 
Class A-1
 
Record Date
 
Determination Date
 
Interest Period
 
Weighted Average Interest Rate
 
Weighted Average Terms to Maturity of the Receivables



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF SERVICER’S CERTIFICATE
 
[Available from Servicer]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF DEALER AGREEMENT
 
[Available from Servicer]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF ANNUAL CERTIFICATION


 
Re: The Sale and Servicing Agreement dated as of August 1, 2011 (the
“Agreement”), among BMW VEHICLE OWNER TRUST 2011-A (the “Issuer”), BMW FS
SECURITIES LLC (the “Depositor”), BMW FINANCIAL SERVICES NA, LLC, as the seller
(in such capacity, the “Seller”), as the sponsor (in such capacity, the
“Sponsor”), as servicer (in such capacity, the “Servicer”), as administrator (in
such capacity, the “Administrator”) and as custodian (in such capacity, the
“Custodian”), and CITIBANK, N.A. (the “Indenture Trustee”).


 
I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
 
(1)           I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Company during
20[   ] that were delivered by the Company to the Issuer and the Depositor
pursuant to the Agreement (collectively, the “Company Servicing Information”);
 
(2)           Based on my knowledge, the Company Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)           Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the Issuer and the Depositor;
 
(4)           I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except

 
 

--------------------------------------------------------------------------------

 

 
as disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and
 
(5)           The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of noncompliance described in such reports have been disclosed to the
Issuer, the Administrator and the Depositor.  Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.


 
Date:           _________________________


By:  ________________________
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


Reference
Criteria
   
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
   
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 


 
 

--------------------------------------------------------------------------------

 



Reference
Criteria
   
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
   
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
 
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 


 
 

--------------------------------------------------------------------------------

 



Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 



 
 
 
By:___________________________
Name:
Title:






